PAUL, REICH & MYERS, P.C.

By: Robert E. Paul, Esquire

Identification No. 21252

1608 Walnut Street, Suite 500 Attorney for Plaintiff
Philadelphia, PA 19103

(215) 735-9200

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ROBERT J. KRAUS and :CIVIL ACTION
MARGARET M. KRAUS, h/w ,

VS, ‘NO. 18-CV-2119
ALCATEL-LUCENT, et al. -ASBESTOS CASE

 

ANSWER TO MOTION OF LOCKHEED MARTIN TO EXCLUDE
ARTHUR FAHERTY

Lockheed has failed to meet its burden on this motion. It should be denied.

PAUL, REICH & MYERS, P.C.

oy. Voth b fwd

ROBERT E. PAUL
PAUL, REICH & MYERS, P.C.

By: Robert E. Paul, Esquire

Identification No. 21252

1608 Walnut Street, Suite 500 Attorney for Plaintiff
Philadelphia, PA 19103

(215) 735-9200

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

ROBERT J. KRAUS and :CIVIL ACTION
MARGARET M. KRAUS, h/w :
Vs. :NO. 18-CV-2119
ALCATEL-LUCENT, et al. ‘ASBESTOS CASE
MEMORANDUM OF LAW

 

Kraus served on the USS Cambria from 1964-1967. Later he worked for GE in its 32"
and Chestnut Streets location. During his service on the Cambria he was near repairs to
Lockheed’s SPS-40. The SPS- 40 was like all electronic equipment '. Such equipment on the
Cambria contained resistors and capacitors (Exhibit B, Gossett). In the period of Kraus’ Navy
service the standard practice was use of asbestos for such equipment (Exhibit C documents)
which was opened monthly as part of preventive maintenance (Exhibit B, Gossett). When the
equipment was opened it made dust that had to be vacuumed out from the deteriorated internal
components (Exhibit B, Gossett, Exhibit D, Kraus). Kraus testified that the biggest things on the
ships were the radars (24). His men worked on radios, transmitters and receivers. There was
periodic maintenance (26) as described by Gossett this was monthly. The equipment was on
racks which were removed and taken to the shop (20). The equipment also needed clearing (30-

31). The overhaul process was completely done in Philadelphia (178). The SPS-40 broke down

 

' Lockheed made this inquiry more difficult by destroying the Technical Manual for the SPS-40 which did exist as
late as 1998 (Exhibit A). This manual would have provided information on what was contained in the equipment.
all the time and had to be modified (210, 215). Lockheed’s agent came out to work on the SPS-
40 (210). During that employment GE and RCA made similar electronic equipment used on
the Cambria that had to be handled in the same way (Exhibit E). Later Kraus worked for GE in a
building filled with asbestos (Exhibit F, Covalevski). Sometime later the GE Aerospace division
which succeeded RCA and GE and included Chestnut Street assets were sold to Lockheed’s
predecessor. GE asserts Lockheed is responsible for the Aerospace division assets, Lockheed
asserts GE is still responsible. For the purpose of this motion it will be assumed Lockheed is

liable for both its own products and the GE/RCA ones.

Faherty is a graduate of the Merchant Marine Academy, a licensed marine engineer, a
former professor of Naval subjects, and a contractor hired by the Navy to repair and clean out
ships removing asbestos and a reviewer of naval specifications for many years. As such he is

qualified to opine on the subject (see resume and report, Exhibit ) for which he is offered:

1) Navy specifications on warnings.

2) Asbestos content and likelihood of electronic equipment on ships releasing
asbestos dust when handled based on his own experience of removing dust

3) Results of handling asbestos on ships based on hypotheticals from the
transcript and documents he has previously reviewed of GE and RCA and

Lockheed and those which will be part of the record.

4) asbestos composition of products

5) likelihood of exposures to Lockheed on GE/RCA

 

2 Lockheed had the original SPS-40 later versions belonged to other manufacturers, see Exhibit A.
6) codefendants notes that these products give off dangerous amounts of asbestos

(Exhibit 1)

He has reviewed many of the documents concerning equipment on the Cambria and the
depositions of the witnesses. As even Lockheed concedes he has personal experience in reading
documents and content of electronic equipment, as well as the relevant manuals for shipboard
equipment on the Cambria. He has actually removed the resistors from ships. He is thus able to
assist the jury in interpreting the manuals and Navy specifications at issue and in understanding
the composition of the products to which Kraus was exposed.

Lockheed’s arguments mirror many of the argument of co-defendants and all of the answers
to the motion to exclude Faherty, Frank and Spector are incorporated by reference under FRCP
10. If Lockheed is liable for GE than the ship aspects of the answer to GE’s motion applies and

is incorporated pursuant to F.R.C.P. 10.

PAUL, REICH & MYERS, P.C.

wy. old Fal

ROBERT E. PAUL
 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

ROBERT J. KRAUS and :CIVIL ACTION
MARGARET M. KRAUS, h/w :
vs. ‘NO. 18-CV-2119
ALCATEL-LUCENT, et al. ASBESTOS CASE
ORDER
AND NOW, to wit, this day of , 2020, Lockheed Martin’s

Motion to Exclude Arthur Faherty is hereby DENIED.

BY THE COURT:
CERTIFICATE OF SERVICE
The undersigned certify that a true and correct copy of the within Plaintiffs answer to
Lockheed Martin’s Motion to Exclude the testimony of Arthur Faherty has been filed
electronically. This document is available for viewing and downloading from the ECF system

and was served upon all counsel of record.

Nols Lud

Robert E. Paul

Date: January | 2020
 

 

EXHIBIT A
Radar Forecast

 

 

ARCHIVED REPORT

For data and forecasts on current programs please visit

www.forecastinternational.com or call +1 203.426.0800

 

 

oPS-40(W) - Archived 3/98

 

 

 

10 Year Unit Production Forecast

 

 

 

 

 

 

 

 

 

 

Outlook 4997 - 2006
: Units

e Production complete a

»® Upgrades and spares support continue “ No Production

e Multi-element upgrades will extend operational life into the next ‘i Forecast

century
| 19971992 [1999 [sure [2001 [2082 [2009 [ans [vast a0e| |
Lepoeto Te fo pores Taya fo
Yours
Orientation
Description. Shipborne search radar. Northrop Grumman Corp

Sponsor
US Navy

Naval Sea Systems Command (NAVSEA)
2531 Jefferson Davis Highway

Arlington, Virginia (VA) 22202

USA

Tel: +1 703 602 3381

Contractors
Northrop Grumman Corp

Electronic Sensors & Systems Division
10 Norden Place

Norwalk, Connecticut (CT) 06856
USA

Tel: +1 203 852 5000

Fax: +] 203 852 7698

Electronic Sensors & Systems Division
P.O. Box 17319
Baltimore, Maryland (MD) 21203-7319
USA
Tel: +1 410 765 1000
_ Fax: +1 410 993 8771
{formerly Westinghouse Electronic Systems Group]
(Solid-State Transmitter Upgrade)

Statils, System production complete; upgrades and spares
support.

Total Produced. Estimated total production was 156
systems. Modification production continues.

Application. Surface combatants.
Price Range. Undetermined.

[formerly Westinghouse Electronic Systems Group,

Norden Systems]
(Prime: Development/Production)

Dimensions
Antenna
Weight:

Z FORECAST INTERNATIONALS 1998

Technical Data

Metric US

785 ke 1728 Ib

May 1998

KRAUSTOLMC01347
Radar Forecast

information on low-flying aircraft that were in the SPS-
40 and SPS-40A blind spot.

SPS-406/D: These solid-state variants add reliability
enhancements and combine most of the earlier model
features. The SPS-40C went into service in the early
1970s and included the LFDM modification. The SPS-

      

Progr

Background. Originally developed by Lockheed
/ Electronics, the SPS-40 was introduced into US Navy ,
service in the early 1960s as a replacement for the SPS- /
31. It was designed for destroyers, but came to be used an
numerous classes of ships. It has subsequently been fitted

in ships of other navies from South America, Europe/and
the Middle East. 2.
The Navy deployed ships with the Solid State’ Transmitter

to the Persian Guif-and Red Sea during Operation Desert
Storm. In this combat environment, operators reported
superior reliability and performance stability from the
systems. A hoped-for major retrofit of the SPS-40E to
many ships was canceled due to lack of funding.

In February 1996, the Navy announced that it intended to
issue a solicitation for integration of the SPS-48E radar
with the SYS-2 Integrated Automatic Detection Tracking
System ([ADT) and for integrating the SPS-40E Radar
with the SYS-2(V) (IADT). The specifications for the
computer systems were: Motorola Power PC Model,
MVME 1604-023, 133 MHz; CPU, MPC 604; Memory
Dram, 32 Mb; Memory Flash, ] Mb; Memory Cashe, 256
Kb; Ethernet Interface; SCSI Interface; Graphics Output;
Four Serial I/O; and One Parallel I/O.

Acquisition of the Motorola brand name power personal
computer systems was essential to the govermmment's
requirements, precluding consideration of a product
manufactured by another company. The intended
Motorola source has the only verified and validated
hardware which could execute the existing tactical
software. Therefore, the acquisition would be issued on a
sole-source basis.

Generic Simulator Program. In March 1995, the Naval
Sea Systems Command announced that they were
conducting a market survey to identify sources to
provide Generic Navy Stimulators/Simulators (GNSS).

SPS-401W), Page 3

40D was an improved version of the -C. Both exhibited
a 40-percent improvement in reliability and
maintainability over the earlier systems.

SPS-40E. This is an SPS-40 with the Westinghouse
SSTX modification. It has become the standard version
of the SPS-40 for the Fleet.

Review

The GNSS is to be built to Open System Architecture

| (OSA) standards incorporating a functionally modular

design using Non-Developmental Items and
Commercial Off-The-Shelf products as well as
industry-defined software and communication interface
standards. An overall objective in the design and
development of the GNSS is to provide the Navy with
the most cost-effective system which makes maximum
use of the inherent Battle Force Tactical (BFTT)
System capabilities, while allowing as much flexibility
as possible for future growth.

According to the Commerce Business Daily
announcement, the government will solicit plans to
develop, manufacture, install and maintain standardized
radio frequency (RF) and intermediate frequency (IF)
Stimulators and Digital Simulators for the Surface
Navy, on a variety of surface platforms. The GNSS
shall consist of a GNSS controller Versa Module
Eurobus (VME) and a ship-specific number (1-6) of
Radar Signal Generator enclosures capable of
producing, either by stimulation or simulation, modeled
radar return signals and/or video signals associated with
the following radar sets: AIMS MK XII IFF; SPN-35;
SPN-43; SPN-46; SPQ-9B; SPS-40 Series; SPS-48
Series; SPS-49 Serics; SPS-55 Series; SPS-67 Series;
TPX-42; UPX-29; UPX-30; UPX-36; MK 23 TAS; and
MK 95 NSSMS.

The Navy anticipated issuing a final RFP in May 1996
with a Cost Plus Incentive Fee development and test
contract award in Fall 1996. The contract would
contain fixed price options for five subsequent years of
production equipment. In addition, product
improvement engineering and engineering support
would be procured throughout the contract's period of
performance.

 

 

 

 

Funding
US FUNDING
FY96 FY9? FY98 (Req) EY99 (Req)
Procurement (USN)
SPS-40 - 0.90 - 7.5 ~ 0.7 = 0.0

All USS are in miliions.

  

£= FORECAST INTERNATIONAL’ 1998

May 1998

KRAUSTOLMC01349
SPS-40(V), Page 4

Recent Contracts

No contracts over US$5 million recorded.

Timetable

Radar Forecast

Jun 1961 Initial systems delivered
1990 US Navy initiated SPS-40 upgrade
FY92 Receiver modifications complete
FY94 SSTx transmitter deliveries, current contract complete
FY96 Antenna restoration program complete

Worldwide Distribution

In service with Australia, Brazil, Germany, Greece, Japan, Pakistan, Turkey and the United States.

Forecast Rationale

Although the SPS-40 is an old system, upgrades,
enhancements, and repairs have kept it operational and

to maintain radar performance at an acceptable level.

“The. Solid State Transmitter was one of the radar's most

important upgrades. The transmitter of a high-powered
radar is its weak link and the redesigned power amplifiers
elimmate this source of trouble, making “fail-soft” the
usual failure mode, instead of the sudden, complete failure
typical of tube transmitters. In the “fail soft” mode,
performance degrades gradually should one or more solid-
state components fail. This prevents total loss of
surveillance capability and allows the system to operate
while repairs are being made.

The solid state components are more cost-effective and
maintenance costs are lower. Because budget constraints
make it necessary to maintain operations as long as

Ten-Year Outlook

No more production expected.

May 1998

possible with successful equipment, the SPS-40 can plan
on a long life on the ships carrying it. Other enhancements
processing upgrades and the replacement of many antenna
assemblies, are combining with the new transmitter to give
the fielded SPS-40s a long life expectancy. Most should
remain operational as long as the ship carrying it is active.
The Navy continues to seek information on possible
upgrades and improvements. Newer systems with more
modem designs are available. These include the SPS-
48(V) and SPS-49(V); but the Navy continues to deploy a
sizable number of surface combatants equipped with the
SPS-40C/D/E.

The Navy is involved in upgrade programs for the
receiver, receiver signal processor and a solid state
transceiver, Many antennas are being replaced. This will
extend the operational life of the system. Support will
continue for those systems at sea.

KRAUSTOLMC01350
SPS-40MW), Page 2 Radar Forecast
Dimensions: 3X5.5m 18 X 9.75 ft
Below-decks equipment
Weight: 1,576 kg 3,474 Ib
Characteristics
Frequency: 400 to 450 MHz
Channels: 10
PRF: 278 to 300 pps
Peak Power: 125 to 225k W
Range: 225 nm (max)
Pulse Width: 3 jasec
60 psec (compressed 60:1)
Antenna Beam Width: 11° XK 19°
Scan rate: 7.5 or 15 rpm
Scan period: 4 or 8 seconds
Clutter Improvement factor: 54 dB
66 dB with Doppler Processor)
Track initiation: Automatic
Track File Size: 51]
MTBF: 200 hr (SPS-40D/E)

Design Fealures. The SPS-40 is a two-dimensional air
search and surveillance radar used by surface ships to

‘detect airbome targets at long-and medium ranges: The

system was specifically designed for long range
surveillance and uses standard search radar operational
techniques: MTI; frequency jitter; pulse compression; and
several receiver and processor control techniques to
enhance detection capabilities.

The most significant change to the radar has been the
introduction of a Solid-State Transmitter (SSTx). This
replaced the system's old  tube-type transmitter,
significantly enhancing reliability. The new system uses
redundancy and interchangeability to insure maximum
reliability and ease of maintenance. The SSTx was
designed to degrade gradually and gracefully should
components fail, insuring that the radar remains
operational in spite of the problem and while repairs can
be accomplished.

The SSTx can adjust the output power so Emission
Control (EMCON) operations are possible; but it is
capable of instantly resuming full power operation from
the EMCON state on command of the operator. The
transmitter can also adjust to high reflected energy caused
by batlle damage to the antenna or waveguide.

The system is available in a half-power version for ships
involved in coastal operations that require shorter-range

sensors. The Solid State Driver cabinets are combined
with existing Power Amplifier cabinets to form a single-
unit PA configured transmitter instead of two cabinets.

Other receiver, processor and antenna improvements are
being considered to update the SPS-40 with new
technology. The latest receiver upgrade includes an
enhanced signal-to-noise ratio through optimum signal
processing. The radar is equipped with interfaces to feed
radar data into the ship's combat control system.

Operational Characteristics. Like the SPS-49, the SPS-40
is a standard air surveillance radar for the surface fleet. It
is found on many older combatants and auxiliaries and
supports long-range target detection and tracking, self-
defense and fire contro] system designation. The radar
will detect aircraft at long ranges in a variety of sca states,
providing early warning of the approach of aircraft and has
good range resolution to detect multiple missile raids.. It
is IFF capable for air traffic control and threat
identification operations.

The system detects, within limits, the approach of low-
flying targets. The radar incorporates a variety of
electronic counter-countermeasures to insure effective
operation in hostile electronic environments. Frequency
agility and side-lobe reduction are ECCM features under
development. JT was designed to have a_ limited
vulnerability to Anti-Radiation Missiles.

Wariants/Upgraties

SP5-40B, This version uses a 3 psec pulse, 300 pps
PRF, Digital MTI, low-flying-target detection mode
(LFDM), automatic target detector and various ECCM

May 1998

improvements. Some systems had a Minimum Range
Modification (MRM) that provided range and bearing

KRAUSTOLMC01348
Radar Basics - AN/SPS-40 Page 1 of 1

Card Index of Radar Sets - Naval Radars

AN/SPS-40 Surface Search Radar

Manufacturer: Northrop Grumman Norden Systems

The AN/SPS-40 is the primary shipboard long-range, high-powered, two-
dimensional (2); surface and alr'search radar for detection of targets-at
longand medium ranges. Tt provides 10-channel. operation, moving
farget indicator (mth), pulse compression, and high data. short range’

mode<SRM).for detecting.small, low-altitude, close-in targets. ‘The.

AN/SPS-40B-baseline (which includes the B),C and 2. radars) is:designed
to provide’ optimum performance ca pabilities: with minimum. operator
Interface. Special features of the AN/SPS-40B inciudé long-range

     

resoltition and accuracy, light weight. and fiexible packaging for easy es ! os
shipboard-installation, fleld proven high. reliability, maintainability and Figure 1: Lightweigt antenna of the AN/SPS-40

 

availability. The UHF(8) band operating frequency: provides:freedom from on Bord of LOtjens class destroyer
weather clutter and low vulnerability to-anti-radiation missiles. the (oe ie Rvedee Iec

   

 

systern’s digital moving target indicator provides excellent subelutter 43

visibilityand has solid-state. receiver, ‘power supplies and controls. The é

receivers sensitivity (minimum discernible signal) is -115dBm with a Specifications

noise figure of 4.2 frequency: 402,5 to 447.5 MHz

The antenna reflector is a truncated paraboloid reflector of open lattice oo UHF-Band

work construction, covered with a wire screen to reduce welght and wind nee baal time (ERD eis,

resistance. The dual feed includes the primary radar section and an pulse repetition Frequency (PRFY: ate fa atpgered)

integral [dentification friend-or-foe antenna. The: primary feed. sa slot * pulsewidth (0 60 jai (long range rode):

typé, it-has a tuned cavity:and flared shape: to.ensure proper iluimination , — _ Sis (shior range mode):
an'shap Compressed 0.1 ps (or 0.6 1/3)

of the reflector, ‘the reflector then forms the RE energy Into a fan'shaped

   

  

beam with a 19° vertical beamwidth and 10.5° horizontal beamwidth; esas tines

The antenna has a gain of 21 dB at a sidelobe attenuation of 27-dB In seat tie aoe habgmge eR
-paak power: 260-255:KW

azimuth, average power. 2kw

The AN/SPS-40 solid-state transmitter is replacing the tetrode tube instrumented range: 370 km

transmitter of the survelllance radar, and the new version is designated range resolution: less than 0.05 NM

AN/SPS-40E. The nominal 250 KW output of the transmitter is achieved accuracy:

by coribining in parallel £12 pow “amplifier. modules:arranged in two beamwidth: paid.sryextt

groups;.56.each. The stripline-ap roach Is used in the design: of the large hits parscan:

output 56 Combiners. When compared with thefr tube counterparts, the antenina rotation: 7.50F1 5 tpi

AN/SPS-40'solld state transmitters provide improved performance and siBeE (Sram Ines nO)

superior reliability, availability, and maintainability..(The older tube pene

version was In practice extremely sensitive to the vibrations caused by

the ship's artillery.)

The solid-state transmitter architecture is highly redundant. It is predicted to have a 90 per cent probability of maintenance-free
operation for 90 days with no more than 11 per cent projected reduction In radar rangé performance, The 112 transmitter
‘modules’are identical and interchangeable, as also are the power supplies. In the. event of component failure, the system
undergoes a gradual and graceful degradation in transmitter output, It remains. fully operational. and capable of detecting targets.
The transmitter solid-state technology offers inherent tactical flexibility. For example, output power Is adjustable. As a result,
ships canreduce thelr susceptibility to detection while maintaining substantial alr survelllancé capabillty. Ifthe tactical situation

requires emission control conditions; the solid-state transmitter will respond Instantly, Similarly the: transmitter will immediately

radiate at full power with just:the Xt uch of a push-button. ‘Pulse-to-pulse frequency diversity Is also ‘provided, A unique automatic

levelling control system greatly reduces the need for maintenance actions. This system automatically senses and compensates
for degradations in transmitter module performance.

The AN/SPS-40 is operational e.g. on Bangladesh Navy's ship Somudra Joy (Hamilton-class). The most AN/SPS-40 radars are
replaced by AN/SPS-49(V) radars in the late 1980s and early 1990s.

Versions and improvements:

AN/SPS-40: Baslc version, manufactured by Lockheed/Martin;

AN/SPS-40A: slightly modified varlant, manufactured by Sperry;

AN/SPS-40B; including a secondary radar; a total of 43 radars were produced by Norden Systems;

AN/SPS-40C: Improved detection of low altitude flying targets, advanced EPM capabilities;

AN/SPS-40D; modified 40A version with higher reliability, including a coupling equipment for the AN/SYS-1 system;

manufactured by Westinghouse.
e AN/SPS-40E: mani ifactured by Norden Systems, includes the solid-state transmitter (described above)

=
Sources: Technical Manual, AN/SPS-40 Radar Set, NA VSEA 0967-LP-441-9010 and NAVSEA Drawing RE-D2699234 —

~

aa

 

http://www.radartutorial.ev/ 19 kartei/07 naval/karte016.en-html 3/10/2018
 
Jury Research

Court Reporting

 

Subpoena Services Mi AAG NA So Graphic Consulting 866.MAGNA21

v.MagnaLS.com

Trial Presentation

LEGAL SERVICES

Document Management

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS and
MARGARET M. KRAUS, h/w,

Plaintiffs,
vs. No. 18-2119
ALCATEL-LUCENT, et al.,

Defendants.

 

VIDEOTAPED DEPOSITION OF ROGER GOSSETT
Suffolk, Virginia
Tuesday, August 20, 2019

MAGNA LEGAL SERVICES
(866) 624-6221 ,
www .MagnaLS.com

REPORTED BY: DEBRA-LYNN BAKER, RPR, CSR

Page 1

 

 

MAGNAS
 

17 to do with my end where I --

18 Q Sure.

19 A -- replace the resistors.

20 But that's -- yeah, that's --

21 Q Do you know any --

22 A -- that's basically how I -- how I

23 know a resistor is made.
24 DEFENSE COUNSEL: Move to strike,
125 lacks foundation, basis of foundation,

 

   
    

Page 46 Page 47
1 A Yeah. 1 not the wire.
2 Q_ -- what did you have to do to that 2 Q_ Yeah.
3. wire? 5 A And once you cut it, the insulation
4 And, again, I'm talking about the 390 4 goes flying into the trash can or on the floor,
5 for the moment. I'll get to some of the other eS) Q _ Did it ever fly in your face?
6 stuff in a bit. 6 DEFENSE COUNSEL: Objection to form,
7 A Well, it's just a matter of 7 leading.
8 determining, you know, you need a wire that's g THE WITNESS: No.
9 this long or that long, you cut it off, you strip 9 BY MR. PAUL:
10 the ends off of the insulation off the wire to 10 Q Okay.
11 expose the conductor and solder it back into 11 A You've got to be careful, you know,
12 place -- 12 you don't do things like that.
13 Q Okay. 13 Q Right. Were there any other pieces
14 A -- whether it's, you know, 2 inches 14 or components of the R-390 that you recall?
15 long ora foot long. 15 A Mechanical components.
16 Q What happened when you -- when you 16 Q_ Well, tell us about electronic.
17 cut the wire, as you describe it? Did you see 17 A Yeah.
18 anything happen, or did you see anything in the 18 Q Okay. What's a resistor?
19 air? 19 A Aresistor is a piece of electrical
20 DEFENSE COUNSEL: Objection; form. | 20 equipment that's made to -- to impede the flow of
21 BY MR. PAUL: 21 _ electronics, and how much it impedes it depends
22 Q You can answer the question. 22 on how it's made. You can get them that are very
23 A No. Well, when you cut the wire, the 23 low resistance or very high resistance --
24 — insulation -- you have special cutters for the 24 Q Okay.
25 wire which, you know, will cut the insulation but | 25 A --and--
Page 48 Page 49
1 Q Do you know how they're made? 1 speculation.
2 A Basically, yeah. A bunch of - first 2 BY MR. PAUL:
3 ofall, the engineers determine what resistance 3 Q Do you have any knowledge about what
4 they need. Okay? They're made in certain steps. 4 the compounds were made of?
3S The compounds that -- the resistive conductive 5 A No, haven't the slightest.
6 compounds are chosen to provide this 6 -Q Now, we're talking about the 390 for
7 plus-or-minus resistance. 7 / the moment. maa
8 Q Okay. A Okay.
9 A And then they're incorporated into a Q_ Was there a difference in resistor --
10 package with other stuff to keep them -- what can| 1 well, were resistors used in lots of other -- in
11 Isay? To keep it together -- 11 other equipment?
12 Q Okay. 12 A Yes.
13 A -- okay, with two wires sticking out 13 Q Okay. What other pieces of equipment
14 the end. 14 were the resistors used in that you recall?
15 That -- that's strictly the -- the U5 DEFENSE COUNSEL: Objection.
16 manufacturing process. Okay? That has nothing Again --

 

 

THE WITNESS: Every piece of
electronic equipment on the ship has resistors in?

20 BYMR. PAUL:
21 © ~~Q- Okay.
22 A Whether it has -- you know, the

23 number is -- depends on the complexity of the
24 equipment. Some of the -- the transmitters had
25 hundreds of resistors.

 

 

 

MAGNA __,

LEGAL SERVICES

(Pages 46 to 49)

 

 
be 2 SSM it) Fe a

35

 

ee ita ae

 

 

 

 

 

 

 

MAGNA®

[ =~ Page 58 Page 59 |
1 and‘answered. 1 board, you pulled it out of the equipment,
2 BY MR. PAUL: 2 brought it down to the shop and troubleshot it
3/7 Q = You can answer. 3 right there in the --
A A Well, circuit boards are made in some 4 Q_ Okay.
f 5 of the equipment to plug in and, you know, y 3 A -in the shop.
( 6 circuit boards are made of fiberglass, to my 6 Q Okay. When you opened up the
\ 7 knowledge, with the components mounted on them 7 equipment, what did you have to do to the
‘8 and then some sort ofa clear plastic, plastic 8 equipment? And, again —
9\._ used in the generic sense, some kind of a sealer 9 DEFENSE COUNSEL: Object to form, as
10 \ to prevent them from getting wet, getting dirty, 10 overbroad.
11 Q Do you recall any particular pieces / 11 BY MR. PAUL:
12 | of equipment that had circuit boards? 12 Q_ Again, we're -- we're talking about
13 A Oh, yes. a, 13 _ either the SRR-13 or the SRR-11 or the 390A or
14) Q_ Okay. Go ahead. 14 the URR --
15/ A Yeah. The cryptographic equipment, 15 DEFENSE COUNSEL: Same objection.
16 \cespeciatiy, had many circuit boards in it. 16 THE WITNESS: Yeah. Well, you know,
17 That's the KWR-26 and the -- KWR-3 7, the KW-26,} 17 depending on how the thing is made, it's -- once
18 KW-7s, they-were all pretty much modernized up to| 18 you get the equipment open to where you can get
19 where they had 90 percent circuit boards. 19 at the insides, there's a couple of screws or
20 Q/ Okay. And did you have -- where were 20 many screws that you have to take loose to get
21 these -- you did maintenance on these products? 21 the module or the circuit board out.
22 JA Yes. 22 BY MR. PAUL:
23 |Q Okay. And what part of the ship was 23 Q_ Okay.
24 that done in? 24 A Pull it out, take it to the shop and
25 A Well; if you maintain a circuit 25 fix it,
Page 60 Page 61
i . -Q Did you ever have to use a vacuum 1 BY MR. PAUL:
2 leaner? 2 Q_ Okay.
3 A Yes. Ry 3 A _ -- that -- you know, and -- and you
a QQ Tell me about that. Why would you 4 hada little book, you had to sign it saying,
5 use a vacuum cleaner? 5 yeah, yeah, we did it.
6 A Probably once a month, every couple 6 And you open it up, clean it out,
7 of months you'd open the equipment up, vacuum it} |.7 clean the air filters, if so --
‘8 out, because dust collected in there, and it was 8 Q Okay.
9. part of our -- let me see. The name of the 9 A You know, if it had an air filter in
10 system was POMSEE. I don't, exactly, know what} /10 it, and basically make sure it was lubricated and
11 | that stands for, but it was a preventative 11 cleaned, put it back together. As long as it was
12 Maintenance shipboard electronic where you 12 working, leave it,
13 cleaned the place out and made sure that 13 DEFENSE COUNSEL: Move to strike
14 everything was pretty and put it back together so 14  nonresponsive portions.
15 that the dust did not accumulate. 15 BY MR. PAUL:
j6 Q Now, when you say once a month, 6 Q During the time you were on the
{17 — you're talking about -- are you talking about 7 Cambria, how many pieces of equipment were
18 once a month in the shop or.ence a month for each 8 maintained or repaired using the vacuum cleaner
139 piece of equipment? we | A9 — system that you have described in the shop
20 — A Once a month -- 20 itself? .
21 DEFENSE COUNSEL: Objection; 21 DEFENSE COUNSEL: Object to form,
22 Misstates his testimony. 22 calls for speculation, misstates the witness's
23 THE WITNESS: Once a month for each 23 testimony.
24 piece of equipment, You know, you had a regular | 24 DEFENSE COUNSEL: Lacks time and
WS schedule — 25 scope.

lo (Pages 58 to 61)

LEGAL SERVICES
 

 

 

25

A I mean, you know, you can leave it

 

ic Page 62 Page 63
1 THE WITNESS: I can't really say. In 1 of engineering, and it worked pretty good. Every
2 the shop, I would say very little use of the 2 once in a while, you know, a tube would go bad or
3 vacuum cleaner in the shop, because we normally 3 something like that, but a pretty good piece of
4 take it to the equipment, open the equipment up, 4 equipment really.

5 vacuum it, clean it, whatever, and lubricate it, 5 Q_ Okay. Allright. Iam going to -- *
6 put it back together. 6, sir, Iam going to ask you to look at what has
7 BY MR. PAUL: 7 previously been marked as Plaintiffs' 12 and
8 Q_ You say -- you are talking about not 8  Plaintiffs' 14.
9 in the shop but someplace else on the ship? 9 And let's go off the video while he
10 A That is correct. 10 goes through those.
11 Q. Okay. Allright. You mentioned the 11 THE VIDEOGRAPHER: Go off record at
12  UR-- WRT-1 and the -- 12. 9:51am,
13 A Yes. 13 (Discussion off the record.)
14 Q_ --TED. 14 (Plaintiffs' Exhibit 14 was marked
15 Tell me about those pieces of 15 for identification by the court
16 equipment. 16 reporter.)
17 A Well, WRT-1 is a transmitter, a 17 THE VIDEOGRAPHER: We are back on
18 low-frequency transmitter, which every ship, 18 record at 9:52 a.m.
19 major ship, has one. It's basically the same 13 BY MR. PAUL:
20 _ size as the SRT, a little bit larger, again, 20 Q Okay. Sir, what -- what are you
21 specifically designed to transmit in 21 _ seeing in these pictures?
22 low-frequency range as opposed to the 22 A __ This is an SRR-13 receiver.
23 high-frequency range. 23 Q Okay.
24 It's a lot of tubes, slide-out 24 A And pretty much the way it's mounted
25 drawers. You know, it's a pretty complex piece 25 ona ship in its own individual cabinet.
Page 64 Page 65
1 Q_ Why don't you hold that up to the -- il Q Okay.
2 to the jury can see it and point to it, what 2 A But it -- it will tilt up and down so
3 you're talking about. 3 you can look at the top and the bottom, or you
4 Is that the top -- 4 can push the buttons on the rail and take the
5 A Yeah, here. 5S _ whole thing out and take it to the shop and work
6 Q--- one? 6 onit if -- you know, if it's necessary.
7 Okay. That's what it looks like? 7 Q_ Nov, the bottom picture, that's when
8 A Yeah, basically. 8 it's actually -- the whole thing is removed?
9 Q. Allright. 9 A Yeah. That -- that's how to take
10 A _ This thing is bolted or -- or, you 10 it--
11 know, ina -- ona table ora mounting of some 11 Q_ Why don't you show that to the --
12 kind. The Picture here shows you how to get it 12 A -- off of the --
13 out of the cabinet. 13 Q Show that to --
14 Q Okay. 14 A ~offof the sliding rails,
15 A Just pick the handles up and hold 15 Q.~ Show that on the video, too, if you
16 them up and slide it out. Once you -- 16 would. C\
17 Q What would happen -- let's start -- 17.“ A Yeah, right here.
18 what would happen when you would pull out the -- 18 Q_ Now, you mentioned dust before. Was
19 pull the Piece out like that? What would happen, A9 there dust when you removed this, when you did
20 ifanything? 20 this job?
21 A It comes out to -- to the end of the \2.1 A Well, normally this type of receiver,
22 stop. It won't go any farther. 22 because it's built specifically for shipboard
a Q Okay, 2 use, is fairly airtight. There has to be some

24
25

  

ixculation to let the heat get out, but normally
the thing is cooled off with an internal fan and /

 

 

<~ hang there, if you so desire.

MAGNA®

LEGAL SERVICES

\ <= 7
\

 

17 (Pages 62 to 65)

 

 
 

 

 

 

 

 
   

Page en]

  
  

 
  
 

 

 

 

 

 

 

MAGNA®

LEGAL SERVICES

[ Page_66
1 an air filter. generally every piece of equipment. The -- the
2 One of the purposes of removing this / amount of dust, dirt, crud, whatever you want to
3 thing, like it's shown here, is to get at the air 3 call it, that accumulated depended on the design
4 filter and make sure it's clean air back in the of the equipment, how much air could actually
5 _ back of the equipment or, you know, anything 5 in from outside,
6 that's accumulated. ‘ i And like I said, normally-th
7 Q Okay. And, in fact, there was -- you # things are designed to prevent dust from getting
8 personally recall seeing dust-accumiulated-when 8 in, but you can't make them totally dust-proof.
9 these were removed? 39. BY MR. PAUL:
10 DEFENSE COUNSEL: Object to form, | 10 Q Okay. Are these -- is this -- are
11 leading. 11 most of these transmitters and receivers high
12 BY MR. PAUL: 12 temperature?
L3 Q. IfI've --.if 'm stating 13 _- DEFENSE COUNSEL: Object to form;
14 correctly -- tell me if I'm stating correctly 14 _éalls for speculation, vague.
15 what you -- 15/ THE WITNESS: In my opinion, yeah,
16 A Yes, - you've got to watch out. Especially the tubes --
17 QQ -- just said. 17 BY MR. PAUL:
18 A There -- there were occasions when 18 Okay. =
19 there were dust inside the equipment. 19 A -- you know, tubes are -- don't grab
20 Q_ Okay. 20 them until they cool down.
21 A Yeah. 21 Q And each of these had -- the SRRs and
22 Q Now, was this unique to the SRR-13, 22 some of these other Pieces of equipment you have
23 or was that true generally? 23 talked about --
24 DEFENSE COUNSEL: Object to form. | 24 A Yeah.
25 THE WITNESS: No, that's pretty much | 25 Q_ -- all had tubes in them?
Page 68 Page 69
1 A Yeah. 1 see it. Go ahead.
2 Q_ Okay. And they were hot to the 2 A This here?
3 touch, you say? 3 Qs Yeah.
4 A Yes. 4 A Okay. Once you get the -- the thing
5 DEFENSE COUNSEL: Objection; leading.| 5 mechanically decoupled, you -- you can pull it
6 (Plaintiffs' Exhibit 13 was marked 6 out or, as shown in the bottom picture, you can
7 for identification by the court 7 take out a plug-in board.
8 reporter.) 8 Q Okay.
9 BY MR. PAUL: 9 A Yeah. This one, the plug-in board
10 Q Okay. Turn to what's marked on the 10 there shows resistors, capacitors, whatever you
11 bottom as LMCKR 39. Do you see that one? It 11 want to call them, and the connecting pins so
12 Says "Section 4" on the top. "Section 4" on the 12 ‘that they will hook into the -- the main chassis.
13 top, 13 Q Can you show me or tell the jury
14 A 39? Oh, okay. Let me see here. 14 which is the resistors and which are the
1S 31. Okay. Oh, 39. Okay. 15 capacitors in this picture, if you can see them?
16 Q Do you see it? 16 A Yeah. Okay. On -- right here, this
17 A Yeah. 17 little darkish thing with the stripes on it,
18 Q Okay. What do we see here? 18 okay, is a resistor.
19 A Okay. This looks like removing parts 19 Q_ Okay.
20 from the internal of a receiver. On this upper 20 A Okay? The stripes indicate the --
2] picture, you can see the mechanical couplings 21 the particular resistance of the resistor.
22 here where the -- 22 Q_ Okay.
fy ; ; Q Can you hold it -- 23 A The size of it indicates whether it's
Bet D5 A -- outside dials and so forth -- 24 ahalfa watt, 1-watt, 2-watt, whatever.
—  —~_2 Hold it this so way so the camera can 25 Q__ Okay.

18 (Pages 66 to 69)

 
 

 

 

   
     
      
     
      
      
    
    
    
    
     
      
      
    
   

 

          
     
      
    
    
    
   
   
    
     
    
     
        
   

  
  
 
 
 
 

 

 

      

 

aa
Page 94 Page 95
1 shop where we could -- had the room and the 1 A  Yeah._I think about every” three Me if
2 ‘tools -- 2 months. I'm not sure of -- of the exact__
3 Q Okay. 3 schedule; but roughly every three months --
4 A --to take it apart and do what we 4 QO okay. —_—____—
5 had to. 3 A -- they had to be ‘cleaned.
6 Q Okay. Did you ever work on the 6 Q. Do you remember any numbering or
7 antennas? 7 nomenclature to describe the antennas?
8 A Yes. 8 A Most of the antenn- -- we had two
9 DEFENSE COUNSEL: Object to form. 9 kinds of antennas for the communications, what we
10 BY MR. PAUL: 10 call a 35-foot whip, which was an aluminum
11 Q_ Tell me about that. 11  35-foot long antenna which came in four sections,
12 A. Well, the antennas were -- most of 12 I believe, and mounted on this large antenna
13 them were -- were pretty good. There was hardly | 13 _ insulation that I mentioned, then we also had
14 any work that fieeded to be done, as far as 14 wire antennas. :
15 repair. | : 15 Q_I'msorry, wiring?
16 _’ The main thing that had to be done on 16 A Long wire antennas.
17 theantennas was the transmitting and receiving 17 Q_ Oh, wire antennas?
| 18  aftennas had a big insulator on the bottom, which| 18 A Abig--
| 19 accumulated saltwater -- or salt spray, I should 19 Q_ Okay.
| 20 | say, and dust and dirt, whatever, and every once 20 A -- copper, bronze cable that we ran
| 2 1 \|ima while they had to be cleaned off just to 21 between one mast and the other and then down to
| 22 \maintain proper operation. 22 an end insulator where the transmitter fed into
| 23 \ Q_ Doyou recall how often you had to 23 it.
24 clean them off? And, again, I am.confining, you”| 24 Q Do you remember any numbering for
25 know, to your time on the Cambria. 25 these transmitters? For these antennas, I should
a Page 96 Page 97
1 say. 1 Q Okay.
2 A No. The 35-foot whip, I know it was 2 A I mean, you know, the -- the rain
_ 3 AS dash something or another, but I don't 3 cleaned it off. We -- as long as the motor made
_ 4 remember exactly what it was. 4 it go around and the connections were made
4 Q Okay. 5 between the antenna and down below, it didn't do
6 A The long wire antennas, it was 6 anything.
7 however piece of long wire you needed. There Ww 7 Q_ Were there pieces of the SPS-40 that
8 no. number. 8 had to be maintained or worked on?
3“ Q_ What does the term -- do you know 9 A Yes.
what the word "SPS-40" means? 10 Q_ Let me show you what's been
A SPS-40, yes. That's a -- 11 previously marked as 6.
Q_ What's that? 12 (Plaintiffs' Exhibit 6 was marked for
_ A --radar system, air search radar. 13 identification by the court :
Q. Okay. And that's different from what 14 reporter.) :
I'm talking about with antennas? =~ a 15 THE WITNESS: Okay.
A Yeah. Well, the SPS-40 16 BY MR. PAUL:
itself-is== it's unique to the radar. It's a 17 Q Is that what we're talking about, the
rotating antenna which mounts up as high as w 18 SPS-40? :
can-get if, and it's fed by a wave guide froin 19 A Yes. That's the SPS-40 antenna. ry
the -- not a wave guide, but a-- okay. We 20 Yes. i
Called it a wave guide, but it was actually a J 21 Q_ Okay. Allright. The second page of
Coax, hard coax. 22 that document, what is that document to you?
Q Okay. a 23 A Okay. This is a system diagram of
‘ A And the antenna maintenance itself, 24 the entire SPS-40 system, transmitters,
it never needed anything done. 25 receivers, antennas, everything, all the if

 

 

 

MAGNA®©

LEGAL SERVICES

     
 

 
   

25 (Pages 94 to 97)
 

 

 

 

ier = Page 98 Page 99
1 electronics that are needed to make the whole ; =, ey do you mean ie :
ing work. Well, it's -- it's a lot of pieces o
: SG Okay. ‘What parts of the SPS-40 did 3 equipment here.
4 you and the men working for you have to work on? : Q Okay.
“A Okay. A After I left the Cambria, later on in
7 DEFENSE COUNSEL: Assumes facts not 6 my career I had an opportunity to serve as an
(7 in evidence, misstates testimony. 7 instructor for the SPS-40 alpha radar system at
® THE WITNESS: In the -- 8 Naval Training Center --
Y MR. PAUL: 9 Q Okay.
"4 ‘ Q_ And if you are able to, hold it up to 10 A -- Norfolk.
a) the -=- 11 Okay? So I'm quite familiar with how
12 A. Oh. 12 complex it is.
13 Q_ -- to the picture -- irs} Q_ Okay.
14 A Sorry. 14 A Okay?
15 Q_ -- and show that to the jury. 15 Q_ Tell me what kind of work had to be
16 Go ahead. 16 done on this, on this SPS-40,
47 A Okay. The antenna up here is the on 17 DEFENSE COUNSEL: Object to form.
18 that I said, you know, pretty much it's -- unles 18 THE WITNESS: Well, again, it's --
9 something broke -- 19 _ it's pretty much the type of thing which -- which
0 Q_ Okay. 20 works as long as it works.
a4 A -- we hardly ever had to work on it. 21 There was one guy, Stubblefield, Dave
22 Q_ Okay. 22 Stubblefield --
23\, A But the -- the controls -- the 23 BY MR. PAUL:
24 “electronics; ifs rather complex. 24 Q. Right.
25 ~Q Way. is itcomplex?-When you say 25 A -- was the technician who had gone to
Page 100 Page 101
1 school on this, and he pretty much knew how 1 A Yes.
2 things worked. 2 Q_ Okay. Did you ever see Stubblefield
3 Okay? And whenever anything went 3 and Kraus together when Stubblefield was working
4 wrong with the -- with the 40, Stubblefield was 4 on the SPS-40?
5 the guy you called. =] A No, I did not, but that was because
6 Q__ Did -- we have talked about a number 6 the SPS-40 in -- in the radar room, everything
7 of different pieces of equipment. We talked 7 was, you know, pretty much filled up. They --
: about receivers, transmitters -- 8 they didn't allow for a whole lot of room.
A Yeah. 9 Q_ Okay.
10 Q - transceivers, resistors -- 10 A And if Dave Stubblefield was in there
11 A Right. 11 working and Mr. Kraus was in there with him,
12 Q_-- capacitors -- 12 there's no more room.
13 A Yeah. 13 Q Okay. Was it part of Kraus's job to
14 Q_ ~ wire and cable. 14 monitor what Stubblefield was doing?
15 We talked about a lot of products so 15 A Yes, yes. He was part of the -- the
16 far. 16 electronics gang.
17 A Yes. 17 Q Okay.
re Q Which, if any of those products, was 18 A He was the radar -- part of the radar
SG on this SPS-40 system? 19 © section.
a A Allof them. 20 Q Stubblefield was?
aa e Okay. . 21 A Stubblefield.
Bet > syste ae you know, it's a real complex | 22 Q_ You say "He." I'm just trying to --
24 y o 5 kay? 23 A Yeah. He, Stubblefield, was -- was
25 a tubblefield was the one that 24 part of the radar section. Yeah. Mr. Kraus was
————_Plimarily worked on that? 25 in charge of the radar section and the COMM

 

 

MAGNA®

LEGAL SERVICES

26 (Pages 98 to 101)

 
w

Mimsy oe

OO mi ms

Dog wy Bom ae ay

eT

2 WwW Rw

 

 

Chapter 6-RADAR EQUIPMENT

   
 

 

 

 

  

RADIO
FREQUENCY

I AMPLIFIER
4 J {POWER)
i |

 

 

OUMMY LOAD,
ELECTRICAL,

 

SWITCH, RADIO
FREQUENC T
TRANSMISSION LINE

 

ond q
1 FILTER REMOTE |

          

   

ANTENNA ; 0
SWITCH BOX commons | Baeeaey |
: J SIGNAL |
SYSTEM { I
Sht CONTROL
mY Sona Ta ba ae
go ain 7
A A EN | PPI |
SSS ES -

   

3

    

OUPLEXER

  
 

4.

CONTAOL,
RADAR SET

    

carne

 

AMPLIFJEA~ FILTER

 

fom i
er!
| jy Ci
ee
Low PASS

     

 

 

 

 

 

 

  
 
  

 

SEE

 
 
  

 

 
  

SYSTEM
DC POWER

  

RADAR
RECEIVER

  
   

COMPRESSOR

POWER SUPPLY
(LOW VOLTAGE}

INDICATOR, RANGE

     
      
 

 

SYSTEM
LIQUID COOLANT
RADIO
FAEQUENCY POWER SUPPLY a
AMPLIFIER {MODULATOR}
SHIPS
(DRIVER) | SHES, |
WATER
COOLANT
| INPUT
qf |
| INDICATOR-
MONITOR, |
| COOLANT
| re | |
J eLecraonic ! | |
CONTROL fa
AMPLIFIEA | EAT
I 5 EXCHANGER,
| | PURIFIER, COOLANT
ue COOLANT |
CONTROL-MONITOR LIQUID |
RADAR (Powen) | COOLING |
SYSTEM
MODULATOR | |
(AF AMPLIFIER) L_ 4

Figure 6-4,— Air-search Radar Set AN/SPS-40 system,

111

 

 
EXHIBIT C
 

GINCE the announcement of a new system for the
mechanized production: of electronics, in 1953, the
National Bureau of Standards has developed additional
compatible components .and techniques under the
sponsorship of the Navy Bureau of Aeronautics. © Re-
cent-advances achieved by NBS in electronic process
technology include an adhesive tape capacitor, a “chip”
resistor, ‘and a method for applying pyrolytic carbon
‘resistors. Developed by B. L. Davis of the Bureau’s
process technology laboratory; these components and
techniques should do- much te increase the versatility
and applicability of electronic equipment manufactured
by gutomatic production lines.

_The development of systems for Modular Design of
Electronics and Mechanized Production of Electronics
(MDE-MPE), formerly code-named Project Tinker-.
toy, was begun by the Bureaw with the cooperation of
several industrial companies under the sponsorship of
the Navy Bureau of Aeronautics as an industrial pre-
paredness measure. The MDE-MPE system starts
with raw or semiprocessed materials and automatically
manufactures ceramic base wafers, dielectric elements
for capacitors and adhesive tape resistors; prints con-
ducting circuits and capacitors; und mounts resistors,
capacitors and other component parts on standard,
uniform slealite wafers: The wafers are stacked like
building blocks to form modules that perform all the
functions of one or more electronic stages. The pilot
plant, operated by a commercial contractor, incorpo-
rates the principles of this system. The plant was de-
signed to produce 1,000 finished and inspected modules
per hour.

 

In this chomber electrically conducting solution is
sprayed on one side of taupe, dried, und then aprayed on
other side, Whien cured, diclectric formulation jx
sprayed on one side of tape. ft is then rendy to be used

as one clement of the capacitor. Spray untt enn he seen
at for righ

&

MDE-MPE tape capacitors in stages
of production. Wafers at left are
cured steatite blanks of same pen.
eral type used in MDE-MPE system,
Silver pattern that forms one elec.
trode of eapneitor has been applied
to two wafers in the center. In
wafers at right, adhesive diclectric-
conted type is cut into squares
slightly larger than the silver con-
inet and then pressed down. onto the
wafers. After curing, the capacitar
is ready to be unassembled into o
module with other wafers such
as that shown ut top Icfr.

The. Tape Capacitor

The self-adhesive tape capacitor is designed specifi-
cally for application to the ceramic wafer by MDE-

-MPE machine techniques. lt is manufactured in much
‘the same manner as the NBS adhesive-tape resistor.’

A conducting tape, coated on one side with.a dielectric,

provides--one- element of- the: capacitor:—The-other ~~

element isa silver pattern printed and. fired on the
wafer. It is now possible to apply an adhesive-tape

 

ABS Pertinivad Vents Bulletin
Application of adhesive tape cupacitor to wafer. Al-
though shown here ds o manual operation for demon-
stration purposes, it ia normally applied hy muchine.

 

resistor to one side of a wafer and an adhesive-tape
capacitor to the other side. -
The materials required for the manufacture of tape
capacitors are a heat-resisting asbestos paper tape, sil-
ver flake, silicone resin, butyl cellosolve, a powdered
high-K titanate body, n-hexane, and epoxide resin.
The electrically-coriducting formulation (a mixture of
the silver flake, silicone resin, and solvent) is ground
ina ball mill. The mixture is sprayed on a loop of
tape 144 in. wide, allowed to dry thoroughly, and
then sprayed on the other side. When cured, the metal-
lized tape is conductive along each side and from one
side to the other. After slitting along the center: to

form two %:in tapes, it is ready for applicati

7 ee iy : on to
the dielectric film. A. roll of-tape 19 tt long will
‘produce about 350 capacitors. oo

 

The dielectric formulation is composed of high-K
titanate body that has been pulverized in a ball mill
with n-hexane until the particle size is about I to 2
microns, after which the slurry is allowed to evaporate
under a hood. The ground titanate body is mixed
with epoxide resin and further ball-milled. This
tacky dielectric mixture is then sprayed on the metal-
lized base tape in various thicknesses determined by
the number of passes the tape makes in front of the
spray gun. Thickér applications, of course, make
capacitors of lower value.

The silver pattern that forms one electrode of the
capacitor is applied to the steatite wafer by means 2
a sereen press. Jt is then dried and fired onto the
ceramic, The adhesive dielectric-coated tape that
forms the other eleetrode is cut into squares slightly
larger than the silver contuet and pressed down oF it,
A narrow conductive strip, similar to resistor tape mut
with a conductivily of approximately 0.02 om
half inch. is laid down between a contact on the a
of the wafer and the top side of the capuettor, le

January 1955

 

complete assembly is then cured by placing it in a
oven at room temperature, raising it to 225° C over
period of one-half hour, and holding the temperatur
at 225° € for 45 minutes.

_ Capacitors of higher values can be manufacture:
by applying a number of layers of tape, one on toy
of another, with appropriate connections to the edgt

of the wafer. Smaller capacitors can be made by re.
ducing the area of the silver’ pattern. printed on. the
wafer, or by increasing the thickness of the dielectric
layer. For typical values, see table 1.

 

Second clement’ of apacitor is-u silver pattern printed
onan MDE-MPIE wafer. Elements may be printed on
either or. both sides, depending on requirements of fin-
ished cireuit. An adhesive tape resistor can be applied
to opposite side of wafer instend of a enpacitor, if desired.

 

Shelf life tests indicate that the capacitance changes
no moré: than 1 percent during the first month after
manufacture, and that there-is.no change in the dis-
sipation factor, which averages 0.7 percent at 1 ke.
However, the capacitance does change somewhat with
temperature, —3 percent from 25° to 85° C, and —15
percent from 25° to —55° C. Ina load life test, a few
capacitors shorted out, but otherwise only negligible
changes occurred in capacitance and dissipation factor.

The “Chip” Resistor

The “chip” resistar is made by applying self-adhesive
resistor tape to a small chip of ceramic material, This
resistor is not for use in the regular quantity production
of modules, but aids the electronic design engineer in
studying new modular circuits which are still in the
“breadboard” stage or in producing prototype equip-
ments for evaluation. The chip is inserted into a cir-
cuit simply by soldering it to the appropriate eonnec-
tions on a standard wafer,

The precured resistor tape is manufactured auto-
matically by the usual MDE-MPE techniques but is
applied to a chip of cured steatite about 0.600 by 0.225
in. instead of the standard MDE-MPE wafer. A pro-
tolype machine developed in the NBS laboratories

9
 
   
       
  
  

3 , pe
; , one F. Stimsen, The Internat One
of a highly accurate gas thermometer for this purpose t pe Hescarch NBS 427 iets
requires P ainstaking and time-consuming precision, (3] Robert _J. Corruceini, Differences Wetween”
the work on the secondary thermometer is being pur tional Temperature Scales of 1948 and: 1997
gued concurrently. Resistance thermometers con eure NBS a3, 133 ¢ pee Lee et
i i ilt 4) HF. Stimson, Phe mea ent of some th
structed of the semiconducting elements, silicon an (#] Se ae en, J. Washington e aamne ternal

yed to he extremely sensitive; 1” (1945).

  

germanium, have pro

some cases the resistance changes more than 0 per [5] NBS Technical News Bulletin, No, 305, 71 (1942)

cent per degree: While satisfactory reproducibility (é1 J. B. Garrison and A. W. Famers, ‘Abbdlnic-séiy ther

still remains 2 problem, results of initial tests have pansion fo, high, el and high pressures, Rey.

been quile pronusing. [7] Robert J. Corrnecini, Annealing of platinum for ther.

Refere mometry, J. Research NBS 47, 94 (1951) RP2232°

“ences [8] Lawrence C, Liberatore and Raymond E. Wilson, Aging

{1] New International Temperature Scale, NBS Technical anes a clinical thermometers, J. Am. Ceramics Soc.

ess).

News Bulletin 33, 28° (1949).

NBS Precured Tape Resistor

rT HE ADHESIVE-TAPE resistor developed by the — the Navy Bureau of Aeronautics, Despite its adyan-
Bureau has aroused wide interest since its tages, the method has been limited in some applications
announcement in 19512 In the NBS tape-resistor by the necessity for baking the supporting base material
system, designed primarily for electronic printed-circuit to cure the resistors after they have been pressed in
applications, small pieces of self-adhesive resistance. _—place.
coated tape are simply pressed into place against, Anew precured wire-lead version of the tape resistor,
metallic terminals at the proper points in the circuit. now being made at NBS, obviates the for heat-
The resistor was developed as part of a program of curing after placement in the circuit. The new re-
miniaturization of. airborne equipment sponsored by sistors are made by peaens uncured resistor tape

“4 , BS Tech. N. : against both sides of suitable wire or metal-ribbon
dhesive tape xesistor, VBS Tech. News leads; the leads are thus aandwiched ‘between two

="

3 A-hil tem t a
EEE TEE RE TECTED Wille Ar aitesee- J Preto ape. These units ae ten een
ae tesisior system, NBS Circular $30, Government Printing PIECES of resistor tape. ‘These units are then given the
Office, 30¢. usual heat cure, which bonds’ the resistor tape to. the

 

Left: the recently developed precored version of the Bureau's tape resistor cun he soldered or - jot-welded into the
rire rhe origina! sere of the NBS tape resistor is aclf-udhesive, but mast) be Peek ward by baking is
i ada $s Oaaan. ie newenceeuenn wks been pressed in place, The preenred resister is nude hy s mulwiehing suitable motel
eads between two uncured resistors and then heat-curing, which bonds the resister to She lenis: Over-ull jomgth 1s

elreuil.

Beeause no st

about 144 inehes. Might: saldering one of the preenured NBS tape resisters inte place
ld not withstiet

jhent-curing in needed, thik vernic i
“tt-c ny ner ! ‘raion of the tpe resistor ¢ ; : :
tempernturen (about 300° C). tor cm be used with elissis that wou

10
 
 
 
  
 
   
 

nge’of possible applications
S tap greatly extended. Charac-
Uiestic- advantages of the NBS tape resistor—compact-
s sess, stability, and high-temperature operation—are
‘Jargely retained in the precured wire-lead design. Fur-

 

thermore, the new resistor might well prove more
economical to manufacture in quantity than other types
having less desirable characteristics.
The basic NBS tape resistor is made by coating
asbestos-paper tape with a mixture of carbon black or
graphite, silicone resin, and solvent. Resistor dimen-
sions are standardized at one-half inch long and about

g ghthinch wide; a variety of coating formulations
ve been developed to give a wide range of resistor

_ values.

Leads for the precured tape resistor are now being
made from ribbon of thin silver or silver-plated copper
at NBS. Leads extending one-half inch beyond the
resistor proper are used, bringing the over-all length
to 114 inches. Thickness is held to about 0.012 to
0.015 inch.

Preliminary tests indicate that the precured NBS
tape resistor, when supported in air by its Jeads alone,
will not provide the full dissipation of 0.25 watt at 200°
C for which the basic resistor was designed. Further
test work is now in progress, and a suitable derating
curve will be worked out.

New NBS Director Appointed

R. ALLEN V. ASTIN has been appointed*
Director of the National Bureau of Standards.
Formerly Associate Director of the Bureau, Dr. Astin
has been Acting Director since October 1951. Dr.

Astin has also been appointed a member of the

‘National Advisory Committee for Aeronautics.

Dr. Astin has been a member of the Bureau’s staff”

gince 1932: “Until 1940 he was principally concerned
with dielectrics and electronics. His contributions in-

clude development of improved methods for precise.

measurement of dielectric constants and power factors

of dielectric materials and studies of the nature of

energy losses in air capacitors. He did pioneering
work in the development of radio téelemetering tech-
niques and instruments and applied this work to studies
of cosmic rays and of meteorological problems in the
earth’s upper atmosphere.

In 1940 Dr. Astin was one of the Bureau scientists
doing. pioneering work in proximity fuze research and
development for bombs and rockets. He became chief
of the Optical Fuze Section in 1943, assistant chief ‘of
the Ordnance Development Division in November 1943,
and chief of the Division in July 1948. He played

a major part in the development and evaluation of bar-

type proximity bomb fuzes and in their introduction
to service during the war. During the fal] and winter
of 1944-45 he served in Europe as representative of
the Bureau and consultant for the Ordnance Acces-
sories Division of the National Defense Rescarch Com-
tnittce, concentrating on proximity fuze problems. He
edited the terminal three-volume Technical Report of
the Ordnance Accessories Division (Division 4).

As chief of the Ordnance Division from 1948 to
1950, he supervised the Ordnance Laboratory, the
Guided Missile Laboratories, and the Electronics and
Tube Laboratories, When Dr. Astin was appointed
Associate Director in May 1950, he assumed respansi-
bility for the work of the Ordnance Development,
Missile Development, Electricity, and Electranies
Divisions as well as the Office of Basic Instrumentation.

_Dr. Astin was born in Salt Lake City, Utah, on Jane
12.1904. He received the B.S. degree in physics [rom

the University of Utah in 1925, While working toward

his advanced degrees at New York University from

1925 to 1928. he was a graduate assistant and instructor
in physics. From N. Y. U. he obtained the M. S. and
Ph.D. degrees in physics in 1926 and 1928 respec-
tively. From.1928 to 1930 he held a National Research
Council Fellowship at Johns Hopkins University, doing
basic research on-measurement techniques relating to
dielectric materials. Between 1930 and 1932, he was
a Research Associate in a program sponsored at the
Bureau by the National Research ‘Council and the
Utilities Research Commission, Inc.

Honors and awards he has received include the fol-
lowing: National Research Council Fellow in Physics,
1928-1930; Navy Ordnance Award for Exceptional

 

Doe, Alben Veo A-ten
10

bts)

20

25

30

35

45

Patented Aug. 6, 1935

2,010,133

UNITED STATES PATENT OFFICE

2,010,133
RESISTOR

Sidney

signo

poration of Delaware

No Drawing. App

of the types under discuss!

Bloomenthal,' Merchantville, N. J. as-
r to Hadio Corporation of Americ, #.cor-

lication November 25, 1933,

Serial No. 699,707
16 Claims. (Cl. 201—76)

My invention relates to resistors and more-par-
ticularly to resistors of types suitable for use in
radio receivers, wherein noise occasioned by va-
riations in resistance during the passage of cur-
3 rent therethrough must be

Resistors of types used in radio receivers must
be “quiet”. ‘That is to say, since such resisters
are usually utilized In connection with sensitive
thermionic devices, their resistance must not
fluctuate while they are conducting electric cur-
rents. ‘This requirement must be met to a greater
or less degree in the manufacture of all resistors

minimum.

on.

A resistor for use in radio receivers shotld also
heave a substantially sero temperature coefficient
3° of resistance-and.a. low losd-coeffictent of resis~

tivity. That is to say, it should be so made that
temperature changes occasioned either by atmos-
pheric conditions or by the passage of electric
current therethrough will not materially affect

the resistance-valve...

Tt is, accordingly, an object of my invention to
provide a new and improved resistor that shall be
substantially free from noise when used in sn

amplifier.

Another object of my invention is to provide

a resistor that shall have

a substantially zero

temperature coefficient of resistance during nor-

mal operation thereof.

Another object of my invention is te provide 2
resistor that shall have a low load-coefficient of

realstivity.

It is also highly desirable that manufacturing

methods be devised and

materials provided

whereby quantity production of resistors having
accurately predetermined yalues may be had. It
is, accordingly, @ further object of my invention
to provide such methods and such material.

A still further object of my invention is to pro-_
vide a new resistor material capable of being

molded into any desired shape with full assur-
ance that the resulting device will have the pre-
determined resistance and temperature coefficient

characteristics.

The foregoing objects and other objects ancil-
lary thereto I prefer to accomplish, in short, by
firat coating particles of a filler material, such 5
asbestos, powdered glass, sand, or the like, or
a mixture of filler materials, with a polymerizable

_ resin in solution and thereafter causing conduct-
Ing material, preferably graphite and/or carbon
black, to be precipitated upon the coated parti-
cles from a colloidal solution thereof.

‘The novel features that I consider character-

istic of my invention are se

t forth with particu-

larity: in the appended claims. The invention
itself, however, both as to its organization and its
method of operation, together with additional
objects and advantages thereof, will best be un-
derstood from the following description of a &
specific embodiment.
Substantially all fixed resistors used in radio
receivers, amplifiers, and the like, include s filler,
a conducting material, a binder, and a moisture-
repellent impregnating material. The electrical 10
and mechanical properties of the resistor depend
not only upon the nature of these components
put on the manner in which they are put together.
Previous to my present invention, I made many
experiments in the effort to utilize asbestos, glass, 15
or sand singly as well as various mixtures of sand
“or glass and asbestos, gas-—fillers.._Fora binding.
material, I tried many grades of phenol formal-
debyde resin in liguid and powdered form or in
the form of varnish. For the conducting ma- 20
terial, I tried dry. graphite_and.carbon. black, but
in all of my early experiments I found that, if
the conducting material was firat mixed with the
filler and the binder thereafter added, the re-
sistors made from such & compound were ex- 25
tremely variable in resistance value and could
not accurately be reproduced by factory proc-
esses.
ion, therefore, I firat
take a predetermined amount of finely ground 30
ginss and alr floated asbestos and intimately mix
with it a solution of phenol formaldehyde resin
(known as bakelite) in acetone. The principal
function of the ground glass is to impart to the
finished resistor a rough surface to which paint 25
and sprayed metallic terminals will firmly ad-
here. For the mixing process, I prefer to use a
device commercially known as @ “yneader” and
continue the kneading process until substantially
all of the solution is evaporated. At this stage 40
in the process, the mass of material has a dough-
like consistency and if a small portion of it is
examined under a microscope, it will be apparent
that every patiicle of the asbestos and glass is
covered with a film of unpolymerized resin left 45
py the evaporation of the acetone.
The “mix” is next removed from the kneader
and is crumbled into particles which are allowed
to stand until all of the solution evaporates and
it becomes quite hard and brittle. The material 50
is next placed in a ball mill, or grinder of any con-
venient type, and is ground until substantially
all of it becomes fine enough to pass an 80 mesh
sereen.
while the process of grinding is being carried 55

 
5

10

16

25

35

a sabe

on, the conducting material may well be in course
of preparation. For this material, I prefer to
use @ colloidal suspension of carbon in water,
such as the graphitic material known to the trade
as “Aquadag”, manufactured by the Acheson
Graphite Company, a gas-carbon suspension
known as “Aquablack”, manufactured by Binney
& Smith Company, or a suitable mixture of the
two. 7" - -

In view of the fact that graphite-has approxi-
mately one-tenth the resistance of carbon, such
as is ‘utilized in the manufacture of aquablack,
these two commercial materials cannot be in-
terchangeably utilized in the same proportions.
It is, however, desirable to use aquadag ‘for re-
ststor elements having relatively low resistance
and aquablack or mixtures of the two suspen-
sions, suitably diluted, for resistors having rela-
tively high resistance.

For resistors having high resistance values, it
is particularly desirable to. use mixtures of
graphite and carbon black made from naturel
gas, If graphite alone is used for such resistors,
the proportion thereof {s so small that the par~-
ticles are quite widely separated. This condition
gives rise to nolse which is obviated by the -pres-
ence of carbon black particles that effectively
“bridge” the graphite particles.

The 80-mésh resin coated particles are next in-
timately mixed with the colloidal carbon suspen-
sion, which has been diluted with water to a point
whereat the liquid is substantially 1% carbon by
weight, by a.stirring operation and, for this pur-
pose, mixing apparatus of substantially any well
known commercial type may be utilized..

. For the purpose of explanation of the foregoing

___peragraph, it is to be understood that the term

4D

AB

65

70

75

“eolloidal carbon suspension” is infended to in-

clude. diluted agquadsg, diluted aquablack,or a
diluted mixture of the two. It is also within the
scope of my invention to first mix the resin coated

~ ~—particles with either one or the other of the first-

mentioned solutions, and to thereafter mix or add
the other solution, thus causing successive pre-
cipitation of carbon in different forms on the
particles. :

Under ususl conditions of manufacture, the in-
troduction of the resin-coated filler material into
the colloidal carbon suspension disturbs the elec-
tric charge relations existing in the said suspen-
sion, with the result that the carbon is precipi-
tated onto the filler material and forms a conduc-
tive film over the entire surface of each minute
particle thereof. Under certain conditions the
colloidal suspension of the carbon persists and, in
such case, I find it advisable to add to the mixture
g small amount of hydrochloric acid which co-
agulates it and causes the precipitation hereinbe-
fore mentioned. As an alternative, for the pur-
pose of coagulating the colloidal suspension, I
may add to the acetone solution of the resin, be-
fore coating the filler particles therewith, a small
amount of furfural or of some other volatile ma-
terlal such as acetic acid, having an ionizable hy-
drogen atom with which it readily parts.. For this
purpose, I have also obtained fairly good results
with small quantities of an organic acid such as
malic, citric, tartaric, or the like.

After the carbon is precipitated onto the filler
material particles, the supernatant liquid is either
drained off or the solution is filtered in a filter
press or the like. The cake resulting from the
filtering process is dried at a temperature of ap-
proximately 40° C., for 24 hours, or, at least, for

2,010,133

a period of time sufficient to drive off substantially
all of the residual moisture.

In order that the continuity of the carbon film
on the filler particles shall not be inverrupted, the
dried cake must be handled rather carefully. In
other words, it is highly inadvisable to subject the
cake to any:further grinding operations to pre-
pare it for handling, and at this point in the
process ft is found best to manually crumble the
cake into small particles suitable for charging a
molding machine.

The crumbled material is next loaded into the
hopper of an automatic “pill” making machine,
such as is used in the drug industry, or into equiv-
alent well-known apparatus, which forms it into
cylindrical rods under a pressure of the order of
ten tons per square inch: For the sake of uni-
formity, I prefer to form rods 34’’ in leneth and
¥,4'’ in diameter if the power rating thereof is not
to be in excess of one watt, The rods made as de-
scribed are then placed in trays and baked. in
an oven at 170° ©. for approximately one‘hour: .

I am not, at this time, prepared to exactly ex-

plain all of the physical changes caused in the’

pill by the baking process and consequent poly-
merization of the resin coating underlying the
carbon on each particle of filler. oe

It appears, however, that during the. baking

step of the process, the carbon films on the par- ©

ticles merge together to provide what might be
termed a “honeycomb” structure, of conducting
material, and that the polymerization of the bind-
er serves to lock the elements of the said honey-
comb structure firmly in place, without dishurb-

-ing the-continuity- of-the-carbon-contacts.--How-

ever, in view of the fact that the carbon films are
extremely thin, it is, of course, prabable thet.

some of the resin may seép through them and”

bond with resin from other‘particles. As a mat-

ter of fact, the binder does not appear to have:

10

15

20

a5

30

35

any pronounced insulating action and it may well __

happen that the theory fitst above given is cor-

rect.

In order that my disclosure shall be complete,
the following specific direotions for making 1000
resistors, each having 2 resistance of 700 ohms
and each capable of dissipating one watt, are
given: ;

For the above purpose, I take 5 ibs. of glass
ground to pass a 150 mesh screen, 24% Ibs. of air-
floated asbestos, and mix them in a kneader with
1.62 Ibs. of phenol-formaldehyde resin dissolved
in 8 Ibs, of acetone.

To coat the amount of filler material specified,
in order to obtain the desired, resistance charac-
teristic, requires .126 Ibs. of graphite. “This
weight of graphite is contained in .63 lbs. of com-
mercial aquadag which is diluted by adding ‘to
it approximately 5% pints of distilled water to
form a colloidal suspension having the required
density. . 5

The following table gives relative proportions
of filler, resin, and carbon for a number of fin-
ished resistors 34’’ long and %4’’ in diameter:

 

 

 

 

Asbestos | Resin |Graphite| 8™bom | Giass | Resistance

Percent | Percent| Percent | Percent | Fereent
72 25 3 a 700 obms.
7a 25 2 jeenaeee ...-+--.| 2000 ohms.
74 24.8 1.6 600000 ohms.
2A 18 7 55 | 1.2 megohm
zw 18 12 23 54 | 17000 ohms.
a 18 L4 &4 | 11000 ohms.

 

 

 

 

 

 

 

 

From the foregoing table, it will be apparent

50

55

60

65

70

16
2,010,183

that a resistor having any desired resistance
characteristics may be made by suitably choos-
ing the relative amounts of filler and conducting
material. It will also be noted from the table
that the variation in the resin content plays a
very minor part in the resistance of the finished
article, which fs in accordance with the theory
hereinbefore advanced.

After baking, the resistor rods must, of course,
be provided with sultable terminals. For this
purpose, I find it best to utilize the Schoop metal
spraying process and I apply to each end of the
resistor 9 ring of copper or tin extending in-
wardly from the end a distance of ¥y’’. Obvious-
ly, the resistance of the rod measured from end
to end can be further controlled at this point in
the process by adjusting the width of the sprayed
terminals, As a general rule, however, this is
not done in the factory, for the reason that it
is much more conventent to so arrange the ‘spray-
ing machinery that all resistors are provided with
terminals of the same width.

After the terminals have been sprayed onto the
ends of the rods, the rods are immersed in a
moisture-repellent impregnating material such
as melted carnauba wax, aerclor, halowax, sin-
cera Wax, cerawax, paraffin, linseed ofl, or the
like, which has no solvent action on the poly-
merized resin at any operating temperature. The
melted wax is preferably maintained at a tem-
perature of 170° C., and the rods are kept there-
in for approximately forty five minutes. Car-
nauba wax is particularly advantageous to use
as the impregnating material since, by reason of
its..expansion within. the. interstices of the re-
sistor rod, at temperatures below its melting
point, it compensates, to some extent, for changes
in resistance occasioned by temperature rise. I
have also found linseed of] to be quite satisfac-
tory, since it oxidizes and forms a surface coat-
ing which is thoroughly waterproof. Linseed oil,
however, necessitates an extra baking step to ef-
fect this oxidation.

A resistor manufactured according to my im-
proved method offers many advantages not here-
tofore obtained. In the first place, the process
utilizes carbon which can be purchased in its
processed form and is Immediately available.
Secondly, the resistance values can be duplicated
fairly accurately and, in addition, the electrical
characteristics can be accurately determined and
controlied, while the finished resistors exhibit ex-
tremely low load coefficients of resistivity. Natu-
rally, I am eware that certain of the mentioned
advantages have been approached in the past,
but it is my belief that no resistor now on the
market exhibits them to as great an extent as
2 resistor manufactured according to my im-
proved process.

Although I have disclosed herein certain spe-
cific proportions of filler, resin, and conducting
material, these are given merely by way of ex-
ample and are not to be construed as in any way
circumscribing the scope of my jnvention. Many
other modifications will be apparent to those
skilled in the art and my invention, therefore,
is not to be limited except insofar as is necessi-
tated by the prior art and by the spirit of the
appended claims.

I claim as my invention:
1. An as element of a reaistor device, & par-

ticle of inert, substantially non-conductive filler
material, » coating of insulating material there-
on, and a film of conducting material upon the
outer surface of the insulating material.

3
2. Asan article of manufacture, a resistor com-
posed of particles of inert filler, substantially all
of said particles being respectively coated with
an insulating material carrying an outer film of
conducting material, the films of conducting ma-
terial being in intimate contact with each other
throughout the mass of said resistor.

3, The invention set forth in claim 2, wherein
the insulating material is a polymerized phenol
formaldehyde resin.

4. The invention set forth in claim 2 wherein
the conducting material films are bonded to-
gether into a quasi-honeycomb structure,

5. The process of manufacturing a material
from which resistors may be formed which com-~-
prises coating a plurality of particles of inert ms-
terial with an insulating layer and thereafter de-
positing a conducting surface film upon substan-
tially all of sald particles. ,

6. The process of manufacturing a material
from which resistors may be formed which com-
prises coating the surface of a plurality of par-
ticles of inert filler material with 2 polymeriz-
able material, and thereafter causing 2 film of
conducting material to be deposited upon the
surface of the polymerizable coating.

7%. The method of manufacturing a material
from which resistors may be formed. which com~
prises mixing a mass of inert material particles
with a solution of a polymerizable material in a
volatile solvent, causing the solyent to evapo-
rate and then applying to the surface of substan-

conducting material.
8, The invention set forth in claim 7 charac-

‘terized in that the inert material is a mixture —

of asbestos particles and ground glass.

9. The method of manufacturing a material
from which resistors may be formed which com-
prises moistening a mass of alr-floated asbestos

“With a solution of a phenol formaldehyde resin

in a volatile solvent, causing the solvent to evap-
orate, mixing the residuum with a colloidal sus-
pension of.carbon, causing the carbon to be pre-
cipitated from. the suspension onto the surfaces
of substantially all of the particles of asbestos, and
thereafter removing the remaining solute,

10. The method of manufacturing fixed re-
sistors which comprises intimately mizing a mass
of comminuted inert filler material with 2 so-
Jution of phenol formaldehyde resin in a vola-
tile solvent, causing the solvent to evaporate
whereby the resin is deposited as 2 coating upon
the particles of filler, mixing the coated par-
ticles with a colloidal suspension of carbon, caus-~
ing the suspension to coagulate to thereby pre-
cipitate the carbon onto the surfaces of the par-
ticles, removing the surplus vehicle of the sus-
pension, molding the residuum into appropriate
shapes, and thereafter baking the molded articles
at a temperature sufficiently high and for a suf-
ficient length of time to cause the resin to poly-
merize.

11. The invention set forth in claim 10 char-
acterized in that the inert filler material is as-
bestos and ground ‘glass.

12. The method of manufacturing a material
from which resistors may be formed which com-
prises moistening a mass of inert filler particles
with a solution of phenol-formaldehyde resin and
a reagent capable of causing the coagulation of
a colloidal suspension of carbon in 2 volatile
solvent, causing the solvent to evaporate, and in-
troducing the resin-coated filler particles into a
colloidal suspension of carbon.

10

15

20

25

30

‘ally all of said particles an adherent coating of ©

35

40

45

50

55

60

65

70

75

 
10

15

4
13. The method of maufacturing a material
from which resistors may be formed which com~-
prises moistening a mass of inert filler particles
with a solution of phenol-formaldehyde resin and
furfurel'in a volatile solvent, causing the solvent
bo evaporate, and introducing the resin-coated
filler particles into 2 colloidal suspension of car-
bon. ©
14. The method of manufacturing a material
from which resistors may be formed which in-
cludes moistening » mass of inert filler particles

with a solution of a phenol formaldehyde resin.

and an organic acid dissolved in acetone, causing
the solvent to evaporate, and introducing the
resin-coated filler particles into a colloidal sus-
pension of carbon.

45. A resistor element in the form of a rod
constituted by a plurality of particles of inert
filler, substantially all of said particles having «

2,010,133

first coating of an insulating material and an
outer coating of graphite and carbon black, the
said particles being in such intimate contact with
each other that a substantially uninterrupted elec-

trically conductive path is established between =.

the ends of the rod.

16. The method of manufacturing a resistor
which comprises coating each of a plurality of
particles.of inert Mller with polymerizable resin,
superimposing a film of conducting material upon
the resin coating, compressing the filmed particles
into a coherent mass, polymerizing the resin coat-
ing to lock the particles in place and thereafter
impregnating the mass with a moisture repellent
materia] incapable of dissolving the polymerized
resin at temperatures encountered during ordi-
nary use of the resistor, oe

SIDNEY BLOOMENTHAL,

10

18
EXHIBIT D
 

 

IN THE COURT OF COMMON PLEAS

PHILADELPHIA COUNTY, PENNSYLVANIA

ROBERT J. KRAUS and : APRIL TERM,
MARGARET M. KRAUS, : 2018
h/w :

Vv.

ALCATEL-LUCENT, et :
al. : NO. 3448

November 27, 2018

Videotape trial of ROBERT
KRAUS, taken pursuant to notice, was held
at the offices of Magna Legal Services,
1635 Market Street, Philadelphia,
Pennsylvania, commencing at 9:40 a.m., on
the above date, before Melissa Broderick,
a Professional Court Reporter and Notary
Public for the Commonwealth of
Pennsylvania.

MAGNA LEGAL SERVICES
866-624-6221
www.MagnaLsS.com

Page l

 

MAGNA®

LEGAL SERVICES

 
 

Page 22

candidate school. If they accept you,
then you go to Newport, Rhode Island, and
you basically study Navy. You study
leadership. You study everything you
ever wanted to know about the military,
what is it is and what your status in the
organization and so forth. They teach
you navigation and a lot of the things
associated with sailing.

Q. What did -- what was your
11 job duties in the Navy?
12 A. So after I graduated from
13 OCS, I accepted the commission as an
14 ensign. I'd actually been an enlisted
15 man. When you go to OCS, if you fail
16 — out, you would end up in the enlisted
17 ~~ Navy.
18 So I have two honorably
19 discharges, one from there, one from

DAATNnNORP WHE

fe
Oo

20 officer candidate school, and the second
21 from the Navy.
22 But my assignment, I was --

23 the day after I was commissioned, which
24 was in June. I don't remember the exact

OA~ATN OP WNP

NNNPPPRPPRPPPRE
NFOWUDNHUBAWNE OW

23

NO
ws

Page 23

date, but it's in my data here -- I was
ordered to report to a ship, the USS
Cambria.

And it was actually a
two-step process. First, I was supposed
to report to training school in, I think
it was, Little Creek, Virginia. Because
the Cambria is an amphibious Navy -- it's
one of the ships that carries the
Marines -- we traveled in a squadron, and
so I needed to know more about that. So
they sent me to school for that.

The ship was in the
Mediterranean at that time. It came back
to the states. And so as the -- I was
appointed the electro -- electronics
material -- EMO. I think it's electronic
material officer was the title they gave
me. It had specific responsibilities.

Q. What were those?

A. And I was responsible for
every piece of electronic equipment on
that ship working constantly and
regularly.

 

Page 24

/ Q. Can you describe types of --
Awhen you say electronics equipment, what
are you talking about?
4 A. The two biggest things we
_ had were two radars. We had an air
6 \\ search radar and surface search radar.
7 | The air search radar would see out about

hb FH

8 | 300 miles. And that's what it did. It

9/ jooked for aircraft. Also, looked for
10/ missals -- ; J
1: Q. Okay. <<
1 A. -- that were aimed at the
13™ ship.
14 We also had a piece of

15 equipment, electronic countermeasures
16 equipment, which was used to try to

17 confuse any missals, if they were sent at
18  ourship. So that's the air search

19 radar.

20 We had a surface search

21 radar, which is just as important. In my
22 opinion, these were about two of the most
23 important pieces of equipment on the

24 — ship, because without them, you can't

 

DBrAnD OB WN EF

PrPPrPrEFE Ee
NOBWNHHOW

17
18
19
20
21
22
23

 

24

Page 25

see. You can't see enemies. You can't
see anything you might run into. We
would typica lly sail darkened ship when
we were in a squadron. S.
The brunt of the equipment \

was the radios. We had radio,
transmitters, and receivers. Last count,
we had almost -- that I did from a list I
prepared -- and you've all seen that, I
think -- we had over 300 -- after the
ship had an overhaul, it was shortly |
after I went aboard the ship -- we had /
over 300 pieces of electronic equipment _ t
on the ship.

Q. What did you have to do with
the electronic equipment?

A. It was considered a
managerial job, or you could also
consider it -- I mean, it was largely
administrative. What J did is I actually
worked -- I worked out of the ET shop.

Q. What is that?

A. Which is a shop on board the
ship that was specifically for

 

MAG NA®©

7 (Pages 22 to 25)

LEGAL SERVICES

 
 

 

 

Page 26 _~Page 27
1 maintaining and repairing all the 1 regular maintenance.
2 electronic equipment. 2 f And we made changes to the
3 And so I was responsible for 3 / equipment periodically, if it was
4 making sure that all of the regulations 4 \ improved or updated, and we would do some
5  -- and the Navy has a lot of regulations 5 ™type of an alteration. A lot of these D
6 on when and where and what happens to 6 things were called ship alts. =
7 every piece of that equipment. Asa 7 And so J was just there for
8 matter of fact, at one point in time, I 8 that purpose, to make sure that -- that
9 had to sign for every piece of equipment, 9 position was to monitor, make sure that
10 /okay. 10 all of these things were done. If there
11 And so there were periodic 11 was a particular issue with a particular
ne maintenances that were required for 12 piece of equipment, I had to know about
different -- it varied depending on the 13 it. I had to do something about it.
4 piece of equipment. And we had a lot of 14 We've had situations where
5 other types of equipment, too, besides 15 -- we had 24 landing craft on board that
16. radios, but I won't go into that for this — 16 — ship to land 1200 Marines that we
17 \ second. oe 17 carried. And the radios we were using on
18 \ But each piece of equipment 18 those boats, when we put the Marines in
19 its own special card, okay. And it 19 the water on our boats, they'd typically
20 kept track of -- and other documents that 20 go out, and they would circle until they
21 went along with that -- kept track every 21 were all in this formation. They had to
22 time that one of those pieces of 22 be able to communicate with the ship.
23 equipment came in, when it was 23. They had to be able to communicate with
24 maintained, when it was due for another 24 each other. And they were still using
Page 28 Page 29
1 World War I radios that they were 1 electronic equipment was rack mounted.
2 constantly breaking down. 2 Q. What does that mean?
3 So that was one of the 3 A. And that means there were
4 things we had to find a resolution for, 4 literally these racks -- these structures
5 that is, me and -- I had the chief petty 5 that are like a framework. And there --
6 officer. That's equivalent to a sergeant 6 a lot of them are in the radio -- I say
7 inthe Army, if you're not used to Navy 7 radio rooms. We had about -- I think, up
8 lingo. And, eventually, to a master 8 to five radio rooms on the ship, because
9 chief petty officer, as my ET crew grew 9 we were the flagship, so we carried the
10 from 12 to some higher number, 15 or so. 10 flag officer. He had all of his own --
11 So it was an administrative 11 duplicated everything we had except for
12 job that doesn't sound very sexy, but it 12° “the radars.
13 had an awful lot of problems that we had 13 So maintenance, we would
14 to work out. 14 bring the piece of equipment in. We'd
15 Q. Well, you've mentioned -- 15 take it out of the rack. So now, where
16 used a couple of terms, and I wanted to (116 you could originally see the front panel,
17 ask you about those. You used the term 17 but you couldn't see the rest of the
18 "periodic maintenance" a minute ago. 18 particular electronic equipment, when you
19 A. Uh-huh. 19 took it out, you could see all of that
20 Q. What is periodic 20 because it was cabinets that enclosed it
21 maintenance? What happens ina period ic. 2 were still sitting back in the radia
22 maintenance? © |22 “room.
23 A. Typical piece of equipment fo 23 We'd bring it down to the ET
24  ~--most of the equipment on -- the / 24 shop. And the first thing they would do

 

 

 

MAGNA®©

8 (Pages 26 to 29)

LEGAL SERVICES
 

 

Page 30 Page 31

 

1 istthey would clean it, okay. o 1 in your house, if you let it sit there
2 / Q. When they cleaned it, what ‘ 2 for a long time -- and they were -- and
3/ did they do? 3. they were hot, typically.
{ A. There were two different 4 DEFENSE COUNSEL: Same
ways they typically cleaned it. One, 5 objection.
6\ they used a vacuum, and would vacuum out 6 THE WITNESS: Most of the
7\ every part of the radio they could get ui radios had electronic tubes. Some
8 \ to. 8 had electronic tubes and
9 \ And the second was -- well, 9 transistors, a combination. And
10 they used some chemicals periodically, if 10 if you've ever looked in anything
11  theré Was corrosion, or if there were 11 -- any piece of equipment, like
12 problems with any equipment making proper {12 your TV, for example, at home,
13 contact with switches, for example, that 13 it's going to get very dusty
14 were in there. We would -- so that was 14 inside.
15 it. 15 And so that's basically what
16 DEFENSE COUNSEL: Belated 16 they were doing, vacuuming
17 objection. Overbroad as to 17 whatever dust was in there.
18 equipment and time. 18 BY MR. PAUL:
19 BY MR. PAUL: ~ 19 Q. What do you recall -- do you
20 Q. Why did the radios and these 20 recall any components of these radios?
21 other pieces of equipment have to be \ 21 DEFENSE COUNSEL: Objection.
22 vacuumed? 22 Overbroad as to equipment and to
23 A. Easiest way to say it is 23 time.
24 hey got dirty. It's like anything else \ 24 MR. PAUL: You can answer
Page 32 Page 33
1 the question. 1 have to pull circuit boards yourself?
2 THE WITNESS: Could you 2 A. We would --
3 repeat the question? 3 DEFENSE COUNSEL: Same
4 MR. PAUL: Yeah. Have it 4 objections.
5 read back. 5 THE WITNESS: There were two
6 --- 6 ways -- two kinds of ways to take
7 (The court reporter read the / 7 care of circuit boards problems.
8 pertinent part of the record.) _/ 8 One, you could find out if there
9 seu i 9 was component that was bad, for
10 DEFENSE COUNSEL: Also 10 example. Well, the tube I just
11 compound, 11 mentioned. But they both have
12 THE WITNESS: I'm not sure 12 circuit boards.
13 what you mean by components, but, 13 But the transistor, you
14 for example, there were circuit 14 could detect a bad transistor and
15 boards. 15 replace that. Sometimes, if you
16 BY MR. PAUL: 16 couldn't find the problem in the
LT Q. Circuit boards? 17 circuit board, then you replace
18 A. If that's what you're 18 it, yeah.
19 talking about, yeah, circuit boards. 19 DEFENSE COUNSEL: Move to
20 Q. Okay. 20 strike nonresponsive portions.
21 A. The tubes themselves. They 21 BY MR. PAUL:
22 were all components. So if a tube went 22 Q. Was there any kind of cloth
23 bad, you could pull it and replace it. 23 or pad inside the radios?
24 Q. Okay. Circuit boards, you 2 DEFENSE COUNSEL: Objection;

 

 

9 (Pages 30 to 33)

MAGNA®

LEGAL SERVICES

 
 

 

Page 178

Page 179

 

 

 

1 BY MR. PAUL: 1 except for the radars, J think every
2 Q. What did you do as part of 2 piece of equipment we had, we brought
3 that second overhaul? 3. into the ET shop. And that was the main
4 A. Let me back up a little bit. 4 purpose for the ET shop.
5 So it was an unusual type of situation 3 DEFENSE COUNSEL: Objection;
6 because we took the ship to dry dock in 6 move to strike, lacks foundation.
7 Philadelphia. Our home port was Norfolk, 7 DEFENSE COUNSEL: Move to
8 Virginia. We took the ship to the dry 8 strike nonresponsive portions.
9 dock in Philadelphia, Philadelphia Naval 9 DEFENSE COUNSEL: Can the
Shipyard. 10 court reporter read that last
\ And then we kept on board 11 answer?
the crew that was needed to do the 12 e-e
electronic overhauls that we were goiti 13 (The court reporter read the
to do at that point in time. Okay. We 14 pertinent part of the record.)
lived on the ship. We took every piece 15 Aa
of equipment that was on the ship, 16 DEFENSE COUNSEL: Move to
including the stuff from before -- that 17 strike speculative portions.
we had before, plus the new equipment 18 MR. PAUL: Okay.
that came aboard, and we overhauled or 19 THE WITNESS: Next, I heard
did whatever maintenance was needed to 20 -- are we still on?
update the -- to make sure all of the 21 MR. PAUL: We're still on.
changes to the equipment that was already| 22 Yeah.
on board were done. 23 THE WITNESS: I mentioned
And, effectively, we took -- 24 that we didn't bring the radar in.
Y Fage 180 fo Page 181
1 I think we missed that somehow, al / I saw every piece of —
2 but... 2 equipment they brought in. I saw more
3 THE COURT REPORTER: I said 3 than some of the ETs because they tend wo)
4 that. 4 work on certain pieces of equipment.
5 THE WITNESS: Oh, you did? 5 Q. What kind of maintenance --
6 THE COURT REPORTER: Yeah. 6 DEFENSE COUNSEL: Move to
7 --- 7 strike the nonresponsive portions.
8 (The court reporter read the 8 BY MR. PAUL:
9 pertinent part of the record.) 9 Q. Okay. What kind of
10 --- 10 maintenance did you see performed on the
11 BY MR. PAUL: 11 equipment in the ET shop during the
12 Q. Allright. Well, let's talk 12 — second overhaul?
13 about what was in the shop, and then 13 DEFENSE COUNSEL: Objection;
14 we'll talk about the radar. 14 form, vague, compound, overbroad,
15 What did you see done in the 15 lacks foundation.
16 shop during the second overhaul in 1965? 16 THE WITNESS: It's a
17 A. I lived in that shop 17 combination of different things
18 basically. I mean, I wasn't standing 18 they did. I forget the name they
19 watches. I wasn't doing any of my other 19 have for them, but they had -- I
20 duties. I mean, there were two rooms on 20 think they called them field
21 that ship. You don't walk around on the 21 changes. There was -- any type of
2 ship in dry dock much. I was either in 22 a change -- as equipment aged, the
23 the ET shop, or I was in my room 23 Navy would make modifications.
24 — sleeping. 24 For example, they took some

 

MAGNA® ~

Pages 178 to 181)

LEGAL SERVICES

 
 

 

Page 182 Page 183
il radios, and they maybe replaced 1 could shut them all down. You
2 them with other radios that were 2 can't do that when you're at sea.
3 solid state. So that would be a 3 BY MR. PAUL:
4 case where they would -- we would 4 Q. Did you --
5 actually lose a piece of 5 A. So we -- at least as a
6 equipment. We'd get a substitute 6 minimum, we'd take each piece of
7 for it. 7 equipment, unless it had been done very
8 But for the most part, we 8 recently, we'd clean it. If anything had
9 would just look for changes that 9 to be adjusted, then we'd readjust it.
10 could be made in the equipment 10 Q. What was the condition --
11 that's already on board, that 11 DEFENSE COUNSEL: Move to
12 would update the equipment -- 12 strike the speculative and
13 particular equipment. 13 nonresponsive portions.
14 We had -- other things that 14 DEFENSE COUNSEL: Can we
15 we did, if there were any tubes -- 15 move the microphone a little
16 any electronic equipments that 16 closer to the witness?
17 weren't working properly, we'd 17 THE WITNESS: Oh, sure.
18 service them, just the same as we 18 DEFENSE COUNSEL: Thank you
19 would have if we were at sea. The 19 so much,
20 only real difference was -- focus 20 BY MR. PAUL:
21 was that we weren't at sea. 21 Q. What was the condition --
22 And we brought every piece 22 and this something -- we're going to go
23 of equipment we had on board the 23 _ off the tape a minute -- what was the
24 ship because they were all -- we 24 condition of the room where all this work
Page 184 Page 185
1 was going on? 1 is 12:26 p.m. This is the
2 DEFENSE COUNSEL: Objection; 2 beginning of video 2. We are on
3 form, leading, lacks foundation, 3 the record.
4 assumes facts not in evidence, 4 BY MR. PAUL:
5 vague. 5 Q. Okay. You were discussing
6 THE WITNESS: It was very 6 earlier the equipment that was in the
7 cluttered. It was very busy. I 7 room. Okay? Are you able to -- today,
8 think we covered -- I mean, we had 8 to remember a specific one of the
9 two long benches in the ET shop. 9 products that were -- that were on this
10 We had -- when you have 12 ETs and 10 chart that were in the room?
11 -- in that space, which was a 11 And I'm excluding the radar
12 pretty good size for a ship, it 12 equipment for the moment.
13 was just -- it was a place you 13 A. Yeah, we didn't -- because
14 couldn't keep clean. Let me put 14 we didn't bring the radar equipment in.
15 it that way. 15 Q. Right. Of course, not.
16 MR. PAUL: All right. Well, 16 = That's why I'm not asking about that.
17 let's go off the video for a 17 A. It's too big.
18 minute because we have to change 18 I really don't, but I can
19 the tape. 19 _ say that our goal was to bring every
2 THE VIDEOGRAPHER: This 20 piece of electronic equipment we had in.
21 concludes video 1. The time is 2 And even if we didn't do anything to
22 12:16 p.m. We are off the record. 22 it -- if we'd just, for example,
23 (Off the record.) 23 maintained it, you know, the day before,
24 THE VIDEOGRAPHER: The time |24 we would at least check the card and make

 

 

 

MAGNA® 47 (Pages 182 to 185)

LEGAL SERVICES

 
 

Page 206

Page 207

 

as

r

 

Similarly, the SPS 10, there

 

going to get to that in a minute. 1 picking. We could take any piece of
Do you recall being exposed 2 equipment.
to any particular ones of these products 3 We actually -- during this
or not? 4 overhaul, we actually -- some of the crew

DEFENSE COUNSEL: Objection; | 5 from the shipyard actually moved walls.
form, vague, ambiguous, lacks 6  Wechanged some of the equipment around.
foundation, calls for speculation, 7 Some ended up going into the flag
assumes facts not in evidence. 8 officer's quarters -- or their offices,

THE WITNESS: The answer is, 9 which are up -- high up in the ship. But
no, I really don't recall any 10 every one of these pieces of equipment
particular -- this was 50 years 11 was there for us to take because nobody
ago, and J have to stretch to 12 was using them. None of these people
remember some of the things I do 13 were aboard. And that's why we were very
remember. It's one of the reasons 14 busy. And that was our function.

I did a lot of research. 15 DEFENSE COUNSEL: Move to
BY MR. PAUL: 16 strike the speculative and
Q. Right. Well -- 17 nonresponsive portions.
A. ButI don't remember, you 18 BY MR. PAUL:
know, which equipment. I just -- all I 19 Q. You mentioned a radar?
know is all the equipment that Cambria 20 A. Yeah.
had on board that ship was at least 21 Q. Is that a separate piece of
monitored and usually changed. Buteach 22 equipment that was not worked on in the
one of them was brought down to the ET 23 shop?
shop because everything was there forthe [24 A. Yeah, it was too big. The
Page 208 Page 209
1 -- we had two radars, as I said. 1 was another opening where that was
2 DEFENSE COUNSEL: 2 maintained, and that was on a different
3 Objection -- 3. mast. The SPS 40 was on one of the masts
4 THE WITNESS: The air search 4 on the front of the ship. The SPS 10 was
5 radar was very, very big. 5 on one of the masts more near the center
6 DEFENSE COUNSEL: Objection; 6 of the ship.
7 _ overbroad, 7 But they each had the two
8 / THE WITNESS: It had --it__ 8 rotating antennas. There was a
3/ was at the top of a mast. ~ 9 transmitter and a receiver to transmit a
10 Actually, I'll just take them one 10 pulse, which would bounce off and then
11 atatime. That's the SPS 40. It 11 the receiver would receive it and amplify
12\ was at the top of a mast. 12 it. And it would show up on your -- the
13 \. BY MR. PAUL: 13 scanner that we had, the oscilloscope. I
14 \_ Q._ That's the SPS 40, you said?—. 14 forget -- I forget the real name for the
15 “A. The AN SPS 40. , 15 screen that the people that were on board
16 Q. Okay. 16 -- CIC and ever who else -- we had what
17 A. At the bottom of the mast 17. we called repeaters, where they could
18 was -- masts are huge on those ships. 18 look, and they could see these blips, and
19 Okay. They're hollow. They're steel -- 19 they could interpret them as whatever,
20 was a door that you -- when you opened 20 surface craft, aircraft.
21 the door -- and that's where the 21 DEFENSE COUNSEL: Move to
22 electronic equipment for the SPS 40 was 22 strike the nonresponsive portions.
23 located. 23 BY MR. PAUL:
2 24 Q. Did you, yourself, work on

 

MAGNA® —

Pages 206 to 209)

LEGAL SERVICES

 
 

ODMDATHNDO A WNER

NHNNNNPPPPPPPPPe
BWNHEOWAIRUOBRBWNHEO

asked and answered.

in the SPS 40.

was a beautiful piece of

Page 211

It was a very, very special,
state of the art in those days,
piece of equipment.

DEFENSE COUNSEL: Move to
strike.

THE WITNESS: And one
time -- I did go out at least
once -- but the captain was very,
very upset when that was down.

And so I was on the field
rep's back. If he was down there
in that little room working on the
radar system, I'd want to know
what the problem is, how long is
it going to take, do you have the
parts that you need to repair it,
and so forth, because -- just
because of the captain. It was
that and the other radar, the
surface search radar, were two
vital pieces of equipment that
they didn't want to be without.

DEFENSE COUNSEL: Move to
strike the nonresponsive portions.

 

DATA PWN FR

NNNNNFPPRPRPRPP PP PB
BWHRPCOWATHUAWNE OL

 

BY MR. PAUL:

for, for the SPS 40?

for speculation.

radar.

magnetron.

here and see.

Page 210
the electronic equipment in the SPS 10? 1
DEFENSE COUNSEL: Objection; | 2
3
MR. PAUL: No, that is 4
definitely not asked and answered. 5
THE WITNESS: No, I didn't. 6
The only time I can remember 7
working on one of the radars was 8
9
The SPS 40, when it worked, 10
11
equipment. You could pick up a 2
target 300 miles, which is -- batk~ 13
in >= believe, in 1964, '65, 14
jat was pretty phenomenal. But 15
it broke down all the time. And 16
it was the most modified piece of 17
_equipment we had on the ship. 18
\\ We had a field -- a field a 19
rep,who came out and helped get 20
that thing operating. If there 21
were field changes, updates that 22
were made -- and there were 23
several -- that's who would do it. 24
Page 212
1
Q. Do you remember who -- what 2
company the field representative worked 3
4
DEFENSE COUNSEL: Objection; 5
leading, lacks foundation, calls 6
7
THE WITNESS: I want to say 8
Raytheon. I'd have to go back and 9
look. Because I actually found 10
documents that showed all the 11
different versions of the SPS 40 12
13
And I looked for the version 14
when I was on board, and it 15
definitely wasn't all solid state. 16
It was partially tubes. It had a 17
18
But I think we have -- in 19
our records there, we do have -- 20
matter of fact, I could look on 21
22
MR. PAUL: That's all right. 23
I'm not asking what you -- 24

 

Page 213

» ;

DEFENSE COUNSEL: Move to
strike speculation and
nonresponsive portions, improper
refreshing of recollection.

THE WITNESS: No, it was the
SPS 10 that was Raytheon. The SPS
40 --

DEFENSE COUNSEL: Improper
refreshing of recollection.

THE WITNESS: -- I think it
started out with Lockheed Martin,
but then when they -- the company
started to get sold and bought by
other companies. It changed
hands.

BY MR. PAUL:
Q. So you were --

DEFENSE COUNSEL: Move to
strike speculation and
nonresponsive portions.

BY MR. PAUL:
Q. How did you know that it was
a Lockheed representative on the SPS --
DEFENSE COUNSEL: Assumes

 

 

MAGNA®©

LEGAL SERVICES

54 (Pages 210 to 213)
 

 

 

 

Page 214 Page 215
1 facts not in evidence -- 1 transferred from another ship or a
2 MR. PAUL: Excuse me. I'm 2 helicopter to get to us.
3 not finished asking my question. 3. BY MR. PAUL:
4 Could you please wait? 4 Q. Do you remember his name?
5 BY MR. PAUL: 5 A. It wasn't always the same
6 Q. How did you know? Did he 6 guy.
7 havea logo? Did he have a uniform? Did 7 Q. Oh, it was not always the
8 he give you a business card? How did you 8 same guy?
9 know? 9 A. Yeah.
10 DEFENSE COUNSEL: Same 10 Q. Well, so the SPS 40 wasn't
11 objections. 11 worked on just one time in your presence?
12 THE WITNESS: He was the 12 Jt was worked on more than once?
13 only guy on board in civilian 13 A. Worked ona lot. Worked on
14 clothes. How about that? 14 alot.
15 DEFENSE COUNSEL: Same 15 DEFENSE COUNSEL: Objection;
16 objections. 16 leading.
17 THE WITNESS: He was -- I 17 THE COURT REPORTER: Can you
18 worked with him when he came on 18 say -- I didn't hear your answer.
19 board. He came to see me. I 19 THE WITNESS: Oh, it was
20 mean, that was part of my 20 worked on a lot, yeah. It was --
21 function. Okay? And so I knew 21 BY MR. PAUL:
22 who he was. 22 Q. How often was the
23 He didn't get to our ship a 23 electronics worked on, on the SPS 40, in
24 very easy way. Very often, he was 24 your presence?
Page 216 Page 217
1 DEFENSE COUNSEL: Objection; il Q. Uh-huh.
2 vague, ambiguous, overbroad. 2 A. -- to help cool that part of
3 THE WITNESS: Well, it was 3. the ship.
4 only the one time that I know of 4 Q. Okay.
5 that I was down there when they -- 5 A. In other words, it's part of
6 BY MR. PAUL: 6 the ventilation system that we had which
7 Q. Okay. 7 was --
8 A. -- opened it up. 8 Q. Was there any deck work or
9 Q. Okay. Were you ever in the 9 insulation of pipe work done in your
10 other parts of the ship, like the engine 10 vicinity?
il room or the fire rooms? 11 A. Not that I recall.
12 A. When I went aboard the ship, 12 Q. Allright. Have we now
13 Jwas given a complete tour. That 13 talked about everything that you did in
14 included the engine room. 14 the Navy, or have we missed any jobs or
15 Q. Okay. 15 activities that you had in the Navy?
16 A. And the one thing I learned 16 A. Well --
17 about the engine room is that I never 17 Q. We've talked about the watch
18 wanted to go back there again. It was 18 officer. Other than that -- and you
19 like 110 degrees and super dry. It's not 19 talked about that, as well as the
20 the kind of place you want to go. 20 electronic work. Anything else other
2 Q. Okay. I got you. 21 than the electronic work and the watch
22 A. We used -- but we used 22 officer work that you can recall?
23 cooling air from, like, in the winter, 23 A. Yeah. I'm not sure this is
24 for example -- 24 _ really -- well, the other job I had was

 

VMAGNA® 55 (Pages 214 to 217)

LEGAL SERVICES

 
 

EXHIBIT E-
—SSSSSS

ee & ipepiod sid: HorithelUndassified / Declassified Holdings ofthe Natiotial Archives

 

 

 

 

*—

NAVSHIPS 9244142 Noun-Re gistered

“APPROVED MANUSCRIPT”
MAINTENANCE STANDARDS BOOK
for
| RADIO SETS AN ISRCA3, 14, -

SERIAL NO.

 

 

OF MODEL

RCA SERVICE COMPANY
GOVERNMENT SERVICE DEPARTMENT

CAMDEN, NEW JERSEY.

DEPARTMENT OF THE NAVY
BUREAU OF SHIPS

 

 

 

       

by BuShips: 28 May 1958

  
 

Contract: NObsr F15 24 a Anpbeoued
: DECLASSIFIED

Authority NAD F1H4352

 
* > -R@prodacad {fait the Unclassified / Deckassified Holdings af the Natiotial Archives

 

 

PART Wf ~ QUARTERLY NAVSHIPS 92441.42 _AN/SRC-13, 14,15
STEP
AN/SRC Completely De-energized.

STEP AC TION | PROCEDURE

NO. REQUIRED

 

 

Inspect the equip- Inspect the ground clamp and ground straps for clean, tight
ment for mech- connections. Clean and tighten cup insulators and bushings.

anical faults. Inspect the operation of the shock mounts.

Inspect cables, plugs, connectors and receptacles for cracked
or defective insulation - Straighten cable kinks and remove

’ improper supports.

Inspect the terminal boards (including terminal boards in junc-
tion box of mounting MT-327/GR, MX-1583/SRC (if used) and
Control Box C-375/VRC). Clean corroded connections with
crocus eloth.

Inspect all switches for proper action, evidence of arcing and
tight connections. Inspect all potentiometers for broken parts,
Igose connections and loose or missing control knobs.

Inspect the mechanical tuning and detent assemblies for loose
or broken parts and for dirt, rust or corrosion. Clean,
tighten and replace all defective parts.

 

 

 

 

 

NN a

 
 
  
  
    
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lS :
at RrER | RTER
grep | ist QUARTER RTER 4th

NO. Jnitial Date Date Initial Date
STEP | 5th QUARTER 6th QUARTER 7th QUARTER 8th QUARTER

NO. {cInitial | Date | Initial Initial | Date Initial | Date
————

im \ pf
2-28, 2-29 DECLASSIFIED ORIGINAL

Authority NND 1 HAGA

 
 

 

   

ou sheftoduced fromh the Unclassified | Declassified Holdings of the National Archives

AN/SRC-13, 14,15

NAVSHIPS 92441 42

PART II - SEMIANNUAL

ese (18)

    
   
 
 
  
  
 

AT-252/5R

 

 

 

 

 

UG- 21( )/U

GROUND

DECLASSIFIED ORIGINAL

Authority MN) 914362

 

2-30

 
 

 

 

: es |Repiaduced from the U

nelassified / Declassified Holdings of

 

AN/SRC-13, 14,15

the Natiorral Archives

NAVSHIPS 92441.42 PART II - SEMIANNUAL

O.M. - Designates
Operational Maintenance

 

 

~~

PROC EDURE

 

 

 

 

STEP | ACTION
NO. REQUIRED
(1s) Inspect and clean
the Antenna
O.M. mast section
and base.

 

 

 

 

 

Unscrew the mast section from the mast base. Clean each
mast section and antenna cup insulators with soap and water.
Remove ail salt and soot deposits, rinse with clear water and
dry thoroughly,

Inspect the mast section for rust and corrosion, particularly at
the threaded connector. Remove all foreign material with
crocus cloth or by careful scraping.

Remove the ground strap and the ground clamp at the Antema
cup insulator. Clean and replace parts as necessary for a
clean, tight connection.

Inspect the cable connector at the Antenna base. Remove all
foreign matter that would prevent a good electrical connection.

 

 

 

 
—

f Reproduced from the!Unclassified / Declassified Holdings of the National Archives

 

 

NAVSHIPS -91420.41 Non-Registered

“APPROVED MANUSCRIPT”
MAINTENANCE CHECK-OFF BOOK

for
SONAR SOUNDING SETS
AN/UQN-1B, AN/UQN-1C
MODEL NO.___ _
SERIAL NO._____

1 ancmarinns gf)

 

RCA SERVICE COMPANY, INC.
GOVERNMENT SERVICE DEPARTMENT
CAMDEN, NEW JERSEY

Electranics Divisions
. File Copy
Retern ta Code 991

DEPARTMENT OF THE NAVY
BUREAU OF SHIPS

 

 

‘ *
& Contract: NObsr 63505 Approved by BuShips: 6 September 1955
DECLASSIFIED
Authority WA F1 H3eet

 
 

       

STM ie
l ,

\

i n id — TEM)
er ee
i yi I

II LA)
a]
1 eli

| |
] HIRE HN aaa “| | |
ATMA MMR
i we TH SI
eI A
all n

 

 

 

 

 

 

 

 

 

 
 

 

 

 

i

i | iL mess Pe ! ll

y*

 

 

 

NG
TT HIASS MINI
aa t hy Ni

Hey ANIM

De wi
<I

DECLASSIFIED
Authority NWb F771 H3862
Eee es i
Reproduced fron the'Undlasstfed / Declassified Holdings of thé National Archives
AN/UQN-1B, AN/UQN-1C NAVSHIPS 91420. 41 MONTHLY

STEPS (1) TaRU
ROUTINE

Sonar Sounding Set de-energized
Front cover open

 

 

STEP ACTION ee
NO. REQUIRED PROCEDURE .-
(1) Clean equipment. Clean inside of cabinet with vacuum cleaner. Withdraw and invert
Receiver-Indicator chassis and vacuum, All dirt must be re-

moved from switches, terminal boards, and tube sockets. If all

. dirt cannot be removed by vacuuming use dry brush to loosen or
remove deposits. Any remaining deposits are best removed with

a clean lint-free cloth which has been moistened with Dry Clean-

ing Solvent 140-F Fed. Spec. P-S-661 type I (5 gal; SNSN

° G51-S-4718-10).

Corrosion must be removed whenever it becomes evident, Con-
nectors, terminals, jacks, etc. can be polished with crocus
cloth or #0000 sandpaper in especially stubborn cases.

 

(2) General mechanical! Visually inspect the mechanical action of all controls. Clean with
inspection. Dry Cleaning Solvent 140-F Fed. Spec. P-S-661 type II (5 gal;
SNSN G51-S-4718-10) if sticking occurs. Check that all mount-
i "i ings and connections are tight. All shafts should rotate freely.
i All switches must be inspected for damage due to arcing. When
it is necessary to burnish contacts use a burnishing tool.

 

G3) General electrical | Note and replace charred wiring, burnt or discolored resistors,

inspection. and bulged or broken capacitors. Inspect ali cables and wiring
for frayed, cut, deteriorated or cracked insulation, kinks or
strains.

 

 

 

 

STEP JAN | FEB | MAR| APR | MAY (JUNE (JULY | AUG |SEPT| OCT | NOV | DEC
No. | Month } 49 i9 jig |i9 |19 j19 ji9 |19 4Ji9 {19 |19 | 19_

Ga) Tnitial
Date
@) Initial
@ Date
(3) Initial _

Date

=a ii

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL DECLASSIFIED

Authority NWF 1 H3S62R
mi el

 
MIL-HDBK- 162A Volume 1

 

 

 

15 December 1965 Section 3
DATE: 1 July 1964 ITEM NAME: TRANSPONDER SET
COGNIZANT SERVICE: USN TYPE: AN/UPX-12, * -12A, ** -12B***
FEDERAL STOCK NUMBER:
USA USN USAF USMC
STATUS OR TYPE CLASSIFICATION Sub. Std

 

 

 

 

Mfg(s) Name or Code Number: General Electric Company*; Radio Receptor Company, Inc.**

FUNCTIONAL DESCRIPTION

Transponder Sets AN/UPX-12, -12A, and -12B respond
to appropriate interrogations from Radar Recognition
Sets for the purpose of self-identification. They receive
paired-pulse interrogation signals and transmit single-
pulse identifying replies. Interrogations are pulse-pairs
in one or more of three modes as determined by the
spacing of the pulses in a pair. Replies to all modes are
single, one-microsecond pulses.

RELATION TO SIMILAR EQUIPMENT
Similar to the AN/UPX-5, -5A, and -5B equipments.

TECHNICAL DESCRIPTION

Frequency: Receiver, 1010 to 1030 mc;
transmitter, 1090 to 1110 mc

IF. Frequency: 59.5 +1.5 mc

Bandwidth: 8 to 11 me at 6 db down

Duty Cycle: 0.1% while carrying pulses of 10-kw
peak power

Minimum Output: 300w at 500 pps

Pulse Width: 0.9 to 1.3 -sec (50% of peak am-
plitude)

Operating Voltages and Power Requirements:
105 to 125v, 57 to 63 cps or 360 to 440 cps,

1-ph, 398w approx

INSTALLATION CONSIDERATIONS

Siting:

Mounting:

Cabling Requirements: Cables must enter the
cases without sharp bends. Interconnecting
cables between receiver-transmitter and de-
coder must not exceed 20 feet. The antenna
cable must not exceed 150 feet and other ca-

Decoder KT-200(/UPY-12 bles should not exceed 300 feet in length.
Related Equipment:

 

AN/UPX-12: 1
Volume 1 MIL-HDBK- 162A
Section 3 15 December 1965

AN/UPX-12, -12A, -12B
PRINCIPAL COMPONENTS AND PHYSICAL DATA

 

 

COMPONENT QTY HEIGHT WIDTH DEPTH UNIT WT.
(Inches) (Inches) (Inches) (Pounds)

AN/UPX- 12
Receiver-Transmitter RT-387/UPX- 12 1 15-1/2 18 28-3/8 141
Decoder KY-200/UPX-12 1 10 18 26-5/8 101
Video Coder KY-136/UPA-38 1
Radar Set Control C-1047/UPA-38 1
AN/UPX- 12A
Receiver-Transmitter 1

RT-387A/UPX- 12

Decoder KY-200A/UPX-12 4
Video Coder KY-136/UPA-38 1
Radar Set Control C- 1047/UPA-38 1
AN/UPX- 12B

Receiver-Transmitter 1

RT-387B/UPX-12

 

 

 

 

 

 

Decoder KY-200B/UPX-12 1
Video Coder KY-136/UPA-38 1
Radar Set Control C-1047/UPA-38 1

 

 

REFERENCE DATA AND LITERATURE

Technical Manual:
NAVSHIPS 92820

AN/UPX-12: 2
   

ti
a venige st vee gee ori: ss sett
*
~~
.
alu 1

 

wan nu

10
11
12
13
14
15
16
17
18

19

20

21
22

23

24

25

 

400 MARKET ST, PHILA, PA 19106

WILLIAM T. COVALESKI

 

VIDEO
Page 1
WILLIAM T. COVALESKI, - COURT OF COMMON PLEAS
et ux. - PHILADELPHIA COUNTY |
Plaintiff (s)
: |
-vVs- MARCH TERM, 2003
ALLIED CORPORATION,
et al. :
Defendant (s) - NO. 4332

T. COVALESKI, taken pursuant to notice, held
at the Sheraton Park Ridge Hotel, 480 N. Gulph
Road, King of Prussia, Pennsylvania.19406, on
Tuesday, May 20, 2003, beginning at or:
about. 11:20 a.M., before Wanda M. Barnum,
Court Reporter and Notary: Public, and Robert.
Higham, Videotape Operator, there being ,

present .-

APPEARANCES :

eee

SSS rrr Se

. Videotape deposition of WILLIAM

HOWARD, BRENNER .& NASS

BY: EDWARD M. NASS,, ESQUIRE
1608 Walnut Street

17th Fioor

Philadelphia, Pennsylvania 19103
Phone: (215) 546-8200°
Representing the Plaintiffs
McCARTER and ENGLISH, LLP

BY: EVOLEA C. WATSON, ESQUIRE
Melion Bank Center

Suite 700, 1735 Market Street
Philadelphia, Pennsylvania 19103
Phone: (215) 979-3800
Representing Defendants,

AO Smith, Owens-Illinois, Inc.

 

 

 

a)

KNIPES-COHEN COURT REPORTING

1-800-544-9800 WWW _KNIPES-COHEN.COM
WILLIAM T. COVALESKI

 

 

 

 

 

 

 

 

VIDEO
Page 14 Page 16
1 the record or objection off the video? Or 1 THE VIDEOTAPE OPERATOR: Off the
2 speaking objection? 2 video record, The time is 11:22.
3 MR. NASS: I think for the 3 THE VIDEOTAPE OPERATOR: Back on
4 purposes of the video, if there's an 4 the video record. The time is 11:22,
5 objection, I think we should go automatically 5 The reporter will now swear in
6 off the tape. We'll see how that goes there. 6 the witness.
7 Itry not to ask a lot of objectionable i] --- ;
8 questions, but -- 8 WILLIAM T. COVALESKI, after
9 A DEFENSE COUNSEL: Counsel, is having been duly sworn, was examined aod
JQ it your intention that instead of a 10 testified as follows: :
11 cross-examination on video, we will 11 ---
12 incorporate by reference our discovery 12 EXAMINATION
13. deposition? , 13 ---
14 MR. NASS: Absolutely. I thmk 14 BY MR NASS:
15 the rules permit that anyway for the discovery 15 Q. Would you please state your full name
16 deposition will be used as, you know, at 16 forthe record? er ae
17 trial, however counsel wishes, but 'm _-{I7 A. William Thomas Covaleski. ‘
18 agreeing to that on the record, too, that you: -~ |18 Q. Good morning, Mr. Covaleski. As you
19 don't need to repeat the questions on the.” 19 know, my name is Edward Nass, and I am
20 videotape that you've asked on discov: fi A 20 representing you in connection with this
21 THE VIDEOTAPE OPERATOR: We're on | 21 matter.
22 thevideorecord. .. Ne 22 | Now right now the jury can see
23 This is a videotape deposition 23 you on this videotape but they cannot see me, |
94 for Court Common of Pleas, Philadelphia “| 24 and they cannot see other counsel. But we're A:
25 Courity, Pennsylvania. fo NaS: all here today to take your testimony in
“ -
ae aa : —- z
Page 15 =e Page 17
1 _ My name is Robert Higham. I'm 1 connection with the claim that has been
2 the videotape operator. I'm employed by 2 brought by both yourself and your wite,
3  Knipes-Cohen Spherion, Registered Professional | 3 Dorothea, okay? Are you ready to proceed?
4 Reporters, 400 Market Street, Philadelphia, 4 A. Yes. ,
5 Pennsylvania 19106. 5 Q. Okay. First of all, will you tell us
6 The court reporter is Wanda 6 where it is that you live?
7 Bamum. , : 7 <A. Llive at 3420 Watersireet Road in
8 The caption for today's case is 8 Collegeville, Pennsylvania.
9 as follows: William T. Covaleski versus 9 Q. Allright. And about how long have you
10 * Allied Corporation, et al., March Term, 2003, 10 lived in Collegeville?
11 Number 4332. - 11. A. Thirty years.
12 This deposition is being taken on 12 Q. And what is your age, sir?
13 behalf of the Plaintiff at the Sheraton Park 13 A. Seventy.
14 Ridge, 480 North Gulph Road, King of Prussia, [14 Q. And can you give us your date of birth?
15 Pennsylvania. 15 A. 9/22/32. ,
16 Appearances are Edward N. Nass, 16 Q. And where were you born in 1932?
17 Esquire, attorney for the Plaintiff All 17 -A. Mount Carmel, Pennsylvania.
18 Defense counsel will be reflected on the © 18 QQ. What part of the state is that?
19 stenographic record. 19 A. It's in Butler Township.
20 The Deponent today is William 20 Q. Okay. Up sort of in the Poconos is
21 Covaleski. 21 that? , ;
22 Today's date is May 20 2003. The 22 <A. Not quite. It's northwest of there.
23 time is 11:21. 23 Q. Okay.
24 The reporter will now swear in 24 A.” Towards the middle of the state. .
25 the witness. 25 Q. Where did you end up going to high

 

400 MARKET ST, PHILA, PA 19106

 

5 (Pages 14 to 17)

KNIPES-COHEN COURT REPORTING

1-800-544-9800

WWW.KNIPES-COHEN.COM
WILLIAM T. COVALESIGC

 

Page 20

health during your retirement?

A. Fine.

Q. Mr. Covaleski, how is your health at the
present time?

A. Not too good.

Q. Why not?

A. I've been under treatment for cancer.

I've gone through forty treatments of ~
radiation and eight treatments of chemo. And
this coming week | start back on chemo again.
Q. What type of cancer do you have? -

A. Lung cancer.

Q. And do you know in which Iung’you have
this cancer?

A. Right.

Q. Approximately when was it that you first
found out that you had the cancer? ,
A. This past February.

Q. That would be-about three rnonths ago?
A. Three months ago.

Q. Mr. Covaleski, will you tell the members
of the jury the events that led up to the
discovery of your hing cancer?

A. Iwent to my primary physician somewhere
in January, and my complaint was that I was

a eee

FS ee eres LS Lda PRR STOTT EL TN PE Da Seat PT

 

 

 

 

 

VIDEO
“Page 18
1 school? 1
2 <A. Northeast Catholic in Philadelphia. 2
3 Q. Allright. How old were you when you 3
4 moved to Philadelphia? Approximately how old | 4
5 were you? 4
6 A. Nine years old. 6
7 Q. Did you end up graduating from high 7
8 school? 8
9 A. Yes. 9
10 Q. Mr. Covaleski, are you married? 10
1] A. Yes. 11
12 Q. And what is your wife's name? 12
13. A. Dorothea. 13
14 Q. Andis she here in the room today? 14
15 A. Yes, she is. 15
16 Q. What year did you and Dorothéa get 16
17 maried? 17
18 A. 1957. 18
19 Q. So you've been married, I guess, 45, 46 19
20 years? 20
21 A. Years. 21
22 Q. Okay. Do you have any children? 22
23° A. Three. 23
24 Q. Boys, girls? 24
25 A. Two girls and a boy. 25
Page 19
1 Q. How about you give us their names and ]
2 approximate ages? 2
3 A. Suzanne Salmon, 46. Lisa Windegrad, 3
4 45. And William J. Covaleski, 40. 4
5 Q. Any of your children here today with us? | 5
6 A Yes. 6
7 Q. Okay. Who is s with us? 7
8 <A. Suzanne Salmon. 8
9 Q. You bave three children. Do you have 9
10 any. grandchildren? 10
11 A. Six. 11
12 Q. Okay. Mr. Covaleski, are you presently | 12
13. employed or retired? 13
14 A. I'm retired: 14
15 @Q. Okay. When was it that you retired? 15
w_|16 A. 1989. a
\ |17 *Q. And what company did you retire from? | 1
\ |18 A. General Electric. 1g
19 Q. How long did you work for General iy
| |20 Electric all together? ——_______ | 20
Zl A ee aed 0 years—~ 21
22— © you've been retired now for 14, 15 22
23 years? 23
24 <A. Fourteen anda half years. 24
25 Q. Okay. Until recently, how was your 25

 

. I getan X-ray. And J had one two years -

Page 21

coughing up clear phlegm. He knew that I had
an X-ray done two years previously and it
showed a touch of emphyséma, So he just blew
it off as a touch of emphysema.

Couple weeks later I went back to
him. And, according to him, I have an
infection in my lung, which I was coughing up _
green and yellow phlegm. He gave me
antibiotics, and that went on for about three
weeks and that cleared up, but I was still
coughing-up clear phlegm. ;

I went back to him. He suggested

  
 

before that and it didn't show anything. And
here the X-ray indicated a dark spot on my
lung. So he suggested I have a CAT scan.

I had the CAT scan, and that
showed definitely I had possibly cancer. So
arrangements were made for me to go to Fox .
Chase Cancer Center, which four doctors
examined me and diagnosed that, yes, I had a
tumor on my lung and I -- it spread up to my
lymph nodes in my neck.
Q. Mr. Covaleski, when you were first told
that you did in fact have cancer, what was

ie

SS Sele Te Seah eae Leys ema

 

 

 

 

 

 

6 (Pages 18 to 21)

KNIPES-COHEN COURT REPORTING

400 MARKET ST, PHILA, PA 19106 1-800-544-9800

WWW _KNIPES-COHEN.COM
WILLIAM T. COVALESKI

 

 

VIDEO
Page 30 Page 32 |i

1 asbestos with Igo? 1 fitter at that GE plant?

2 A. No,/I think that's about it. 2 <A. Approximately five years.

3 *Q@>-—-What was your next job after Igo? 3 Q. That takes us up to what year?

4 A. I went with General Electric. 4 A. 61. i
5 :Q. Okay. And when was it that you started 5 Q. During those five years that you worked
6 with General Electric? 6 asapipe fitter at General Electric, i
7 AL 1956. - 7 generally speaking, can you tell the members

| 8 Q. Do you resember the month? 8 of the jury what your duties were?

9 A. Yes, November. 9/ A. The building was supplied with steam
10 Q. And is General Electric the company that 0 heat. And all steam pipe is covered with

 

 

 

 

 

11 you stayed with until you retired? IN insulation, specifically with asbestos

12 A Yes. 12 imsulation, And that's three days out of five

13. Q. And I believe you told us ~ 13 days I worked on the steam lines because I was
14 <A. Thirty-two years. 14 either repairing or replacing or maintenance.

15 Q. And youretiredin 19887 ~ 5 Q. Where were these steam lines in the

16 A. Correct. facility? - sy
17 GQ. So we have '56 to '88? 17° A,- They ran through — there was a sixteen ‘|
18 A. Yeah. 18 inch line that came in the building supplied

19 Q. Now, in November of 1956, which General 19° by Reading Railroad. And then it branched off

20 Electric plant did you work at? 20 _ throughout the whole building. All the I
21 <A. Atthe Space Division. It was a brand 2) peciiniers ind wal aeeee And then when
22 new division. It was the beginning of the 22 they were installing air conditioning through I
23 space industry at 32nd and Chestnut, 23 the whole building, each unit, which is Mn
24 Q. Okay. I guess this was right around the 24 approximately twenty ton units throughout the | |}
25 ~time that Russia pot Sputnick up, right? 25 whole building, were supplied with steam coils |?

‘
Page 31 Page ad
1 A. Yeah. 1 in there for heating.
2 Q. Okay. And that General Electric plant 2 Q And asa pipe fitter at General Electric
3 you said was at what address? 3 specific to this piping that ran throughout
4 <A. 32nd and Chestnut Street. 4 the plant, what were your duties?
5 Q. Is that plant still there today? 5 A. Repairs, replacements, installation. 3
‘6 A. No. Fhey moved out of there ten years - 6 There was always constant work on it. And you li
7 ago and it was sold andIthinkit's _. 7 ‘pulling off the insulation and then you would
8 condominium apartments. 8 always patch it back up again. Or . ]
9 Q. How long did you actually srt atthe GE | 9 installation, if you ran a new line, you would :
10 plant at 32nd and Chesinut? 10 automatically insulate it.
11 A. Twelve years. 11 Q = Did you work on anything else there
12 Q. Until what year? You started in '56 12 other than piping systems?
13 there. 13 A. Yeah, plumbing.
14 A. About ‘68,1 guess, 14 Q. Did you work on any equipment, any types
15 Q. What was the size of the GE plant at 15 of equipment at the General Electric plant?

‘16 32nd and Chestaut? 16 A. Yes. °
17 A. It wasacity block by two city blocks 17 Q. Asapipe fitter?
18 by ten stories high. . 18 A. Yes..

19 Q. And what were they actually making at 19 Q. Give us some examples of the type of

20 this space division plant when you were there? | 20 equipment.

21 <A. Nose cones for the missiles. 21 A. Temperature, humidity chambers, which
22 Q. When yon started at General Electric in 22 were pipe with water glycol. Anything that
23 November of 1956, what was your first job? 23 kept water or what have you going through it.

24 A. Pipe fitter. 24 Q. Mr. Covaleski, in connection with your
25 Q. And how long did you work as a pipe 25 five years of work at the General Electric

 

 

 

400 MARKET ST, PHILA, PA 19106

——

9 (Pages 30 to 33)

KNIPES-COHEN COURT REPORTING

1-800-544-9800

WWW .KNIPES-COHEN.COM
 

WILLIAM T. COVALESKI

 

 

 

 

 

VIDEO
Page 34 Page 36 ;
1 plant as a pipe fitter between 1956 and 1961, 1 A. Cutit, fit it, mix up the loose 4
2 were you exposed to any asbestos dust from any | 2 asbestos for all the fittings and joints. :
3 asbestos-containing products? 3 Q. What would you cut the half moon pipe i
4 .A. Quitea bit 4 covering with? ‘
5 Q. All night. And-can you describe to the 5S A. Saw.
6 embers of the jury generally speaking how you | 6 Q. Allright. And what would happen when
7 would be exposed to asbestos in connection 7 you sawed the pipe covering?
8 with this work? 8 <A. Allkind of dust
9 A. First of all, with the asbestos 9 Q. Would ’you breathe in that dust?
10 covering. And most of the asbestos covering 10 A. ‘Yeah. Never had masks.
11 was made by -- 11 Q. You mentioned algo the loose form of
12 MS. WATSON: Objection. 12 asbestos. What was that actually used for by
13. BY MR. NASS: 13 pipe fitters?
14 Q. Youcan't tell us right now the 14 A. To cover the joints.
15  manvwfacturer's name. We'll get to that 18 Q. Allright. And joints are what?
16 later. Go ahead, 16 A. The elbows-and the T's.
17 A.. It was pipe insulation. They called it 17 Q. Are you referring -- when you refer to
18 halfmoon. And it came iti various sizes, from 18 elbows and joints and T’s, are those parts of
119 half inch all the way up to sixteen inch. And 19 apiping system?
20 there was a specific spot in the building, it 20 A. Piping system, yes.
21 was the penthouse on a roof they stored it 21 Q. And did you personally mix loose
22 because of the dust problem. And when the 22 asbestos? |
23 material came in receiving, they took it ight 23 A. Ali the time.
24 up to the roof, and that's where it was 24 Q. Allaght. And what would happen
25 stored, and they had racks with all different 25 when — did that product come dry or premixed?
—
Page 35 Page 37 |}
1 sizes. And then they had fifty-five gallon 1 A. Dry.
2 drums and they had skids of loose asbestos, 2 Q. And what would happen when you mixed the
3 which you would tear open the bag and then 3 dry substance?
4 dump it into the fifty-five gallon drum. And 4 <A. It would just be so flaky. It would
5 any time you had to mix some up, you would 5 just carry right through in the air.
6 just get a two and a half gallon bucket and 6 Q. Inconnection with your work as a pipe
7 scoop out whatever you needed. And the floor | 7 fitter at General Electric, were there any
8 was always covered with dust. 8 other types of asbestos-containing products i
9 Q. Going back to that half-moon insulation 9 that you personally handled other than pipe
10 that you were describing -- first of all, how 10 covering and loose asbestos?
11 da you know that that preduct was made of 11 A. Gaskets.
12 asbestos? 12 Q. Okay.
13 A. It was an unwritten law in pipe fitting 13 A. Sheet gaskets, pre-punchied gaskets. .
14 that anything that you had to do with steam 14 Most of your fittings three inches or over’
15 had to have asbestos covering for the 15 were all flange gaskets and you would have
16 insulation purposes. 16 premade gaskets, four hole, six hole, whatever
17. Q. Any other reasons that you know also 17 the diameter and whatever the arrangements of
18 that that pipe covering contained asbestos? 18 the bolts were. Sometimes we would punch out
19 A. -From day one it was the only thing 19 our own gaskets. In most cases they would be
20 available. 20 premade pre-punched gaskets.
21 Q. Okay. The -- would you personally 21 Q. And-the gaskets were used where?
22 handle the pipe covering? 22 A. On the fittings where they bolted them
{23 A. Oh, yeah. 23 together. You had two flush surfaces, and the
24 Q. And would you have to do anything with | 24 gasket went in between to prevent it from
25 that pipe covering before you installed it? 25 leaking.

 

 

400 MARKET ST, PHILA, PA 19106

10 (Pages 34 to 37)

KNIPES-COHEN COURT REPORTING

1-800-544-9800

WWW.KNIPES-COHEN.COM
 

WILLIAM T. COVALESKI

 

 

 

 

 

VIDEO
Page 38 Page 40
1 Q. We've talked about pipe covering. We've 1 A. It would actually flake off.
2 talked about loose asbestos. We've talked 2 Q. Allnght. And would you be exposed to i
3 about gaskets. Any other types of 3 that?
4 asbestos-containing products that you ‘4 =A. Oh, definitely..
5 personally handled? 5 Q. The -- going back now to the rope
6° A, Gaskets themselves for different type 6 maternal and this string material, would you
7 pumps, different type connections. 7 have to ever cut that?
8 Q. Anything else that comes to mind right 8 A. Yes.
9 now? / 9 Q. Allright. And what would you cut that
10 A. String gasket, rope gasket. Any time 10 ‘material with?
11 youtook 4 pump apart, obviously youreplacéd [1] A. Witha knife.
12 all the gaskets and replaced all the packing 12 Q. And what would happen when you cut the -
13. in there because you wouldn't reuse it again. 13 rope material?
14 Q. The — tell me what this rope product 14 A. Same way. It would fray at the ends.
15 looked like. 15 Q. You've taken vs up-to as a pipe fitter.
16 <A. Itcame in different diameters and 16 What happened in 19617
17 strings. It was like arope. That's why they 17 A.” I was promoted to foreman on second
18 called it. And then it waslikeaneighthof | | 18 shift }
19 an inch in diameter. So if you were packing - [19 Q. Still at the same plant? mae
20 something and it was an eighth of an inch 20 A. Still at the same plant.
21 ‘opening, you would just take one string and 21 Q. Allright. And asa foreman, who were
22- wrap it around until you got that area of 22 you supervising?
23 packing material to where you want it. And 23 A. Iwas supervising plumbers, pipe
24 then you would connect whatever connection it | 24 fitters, electricians and carpenters.
25 was fo it. 25 Complete maintenance group.
Page 39 Page 4] i
1 If it were thicker than that half 1 Q. Allright. And how long did you wark as
2 inch —- in most cases if you had like 2 a foreman of the maintenance group at that GE
3 three-eighth or half inch, you'd get the 3 plant? -
4 regular packing material three-eighth or half -4 A. Approximately seven years.
5 inch by three-eighth -- balf by half or half 5 Q. And what were your day-to-day duties as
6 by three-eighths. But if not, you could use 6 a foreman?
7 the rope material and wind it up and then pack 7 A. Supervising all the maintenance and
8 itin there. 8 repairs, get work orders, start the shift,
9 Q. Allright. Going back to the gasket 9 hand the work out. And then during the night,
10 material -you're talking about, you were 10 we would go around checking on the jobs to
11 talking about the sheet form of gasket. What 11 make sure everything is running smooth.
12 would you have to do with the sheet form of 12 Q. Now, during that seven-year period that
13. gasket? 13. you worked as a ‘foreman, were you exposed to
14. A. You would cut it to the size, whatever. 14 any asbestos dust from any asbestos-containing
15 Like say it's a six inch value, and you would 15 products?
16 cuta piece approximately eight inches or so. 16 A. Yeah, when the pipe fitters were working
17 And if you had the valve there or something 17 onsteam lines, which it seems every night
18 there, you could actually put it over and just 18 there was a job -- a repair job of some sort.
19 -with a ball peen hammer go around the edges 19 Q. The -- during that period from '61 to
20 inside and outside and all the bolt holes and 20 ‘68, were you doing any hands-on work or were
21 just keep on tapping and — otherwise, we had 21 you doing all supervision?
22 tools, different diameters for cutting the 22, A.- Ne.
23 gaskets. 23 Q. Sothen—
24 Q. And what would happen when you would cut | 24 A. All supervision. i
25 the gasket material? 25 Q. Allright. So during that period, you :

 

 

400 MARKET ST, PHILA, PA 19106

 

11 @ages 38 to 41)

KNIPES-COHEN COURT REPORTING

1-800-544-9800

WWW INIPES-COHEN.COM
WILLLAM T. COVALESKI

 

 

 

 

VIDEO
Page 42 Page 44 |°
] would-have not been personally handling the 1 weekends replacing coal-fired boilers with ;
2 asbestos yourself? 2 gas-fired boilers.
3. A. Correct. 3. Q. Allnght. Were you doing this work
| 4 Q. Okay. In terms of the types of asbestos 4 with anyone or just --
5 that your crew was using, was it similar or 5 A. Yes, a friend of mine.
6 different than what you used as a pipe fitter? 6 Q. What was your friend's name?
7 ‘A. Exactly the same thing. 7 =A. Dan Fnel. :
8 Q. Where did you go to work for General 8 Q. Allright. And for - and what decade j
9 Electric in 1968? 9 are we talking about? 5
10 A. Iwas transferred up to Valley Forge. 10 A. We're talking about '52 to '58. i
11 Q. And how long did you end up staying at 41 Q. Alfnght And the — bow many furnace i
12 the Valley Forge facility all together? 12 jobs would you do doing the side work on a per |
13. A. Eighteen years in this one building. 13 year basis during that '52 to '58 — F
14. Q. When you retired, -were you working out 14 A. Usually we started around April, May :
15 of Valley Forge? 15 after heatmg season. And I would say we }
16 A. No. Yes, in Valley Forge, but I was in 16 would do one a week for -- up until October. ff
17 another building because it was the end of the 17° Q. ~Allyight. Now, in connection with the i
18 coal war and we were making nose cones for the 18 imstallation -- the replacement of these coal i
19 minuteman missile in that plant. 19 fumaces and-the installation of these new - =}
20 So, at the end of the coal war, 20 furnaces, were you exposed to any asbestos i
21 the government stopped making minuteman 21 dust from any asbestos-containing furmaces? i
22 missiles. So the plant — the contract was 22 A. All the coal, and they had some oil a
23 cancelled and the plant closed. And then I 23 “burners, all of them were completely covered ff
24 went to another building for approximately |24 with asbestos plastered on there. And to get ;
25 two, three years before I retired. 25 the boilers out we had to bust them apart. So
" Page 43 Page 45 :
1 Q. What kind of work did you do up at 1 we-would just tear off all the insulation and
2 Valley Forge during this 1968 period to 1988? 2 ali the boiJers were cast-iron heavy. And we i
3 A. Iwas asupervisor. I had three foremen 3 just sledge hammered them apart and then the H
4 wunderme. So- 4 scrap man would come in and take it out. 4
5 Q.. And once you got up to the Valley Forge 5 Q. Now, you've told us about exposure that F
6 facilities, were you exposed to any more 6 youhad on your regular job. You told us now i
7 asbestos? 7 about some exposure that you had in connection j
8 A. No, no more asbestos. 8 with the side work.
9 Q. Mr. Covaleski, besides your regular work 9 Were you ever exposed to asbestos
10 with Igo that you've told the jury about and 10 in any other ways off the job?
‘11 then with General Electric, did you ever do 11 A. Yes.
12 any moonlighting or work at any second jobs? |12 Q. How?
13 A Yes. 13. A. Working on cars.
14 Q. Tell the members of the jury about 14 Q. How were you exposed to asbestos working
15 that. 15 oncars?
16 A. This was approximately at the time where [16 A. Replacing the brakes. Most of the time
17 all the boilers and all the heat in 17 that's where I was exposed to it.
18 Philadelphia was coal heat, and most of the 18 THE VIDEOTAPE OPERATOR: One
19 houses were heated by coal, hot water 19 moment, please. Off the vide record. The
20 boilers. And that's when they came out in 20 time is 11:57.
21 ‘46, '47 with gas boilers. So the trend was 21 THE VIDEOTAPE OPERATOR: Back on
22 to get rid of all the coal. Nobody wanted the 22 the video record. Thetimeis 11:57, ~
23 coal anymore. So they were all replacing coal | 23 BY MR. NASS:
24 furnaces with gas. So being that that's what 24 Q. How old were you when you started
25 Iwas doing, I start working on the side on 25 changing brakes on automobiles?

 

 

 

 

 

 

12 (Pages 42 to 45)

KNIPES-COHEN COURT REPORTING
400 MARKET ST, PHILA, PA 19106 1-800-544-9800 WWW. IKCNIPES-COHEN.COM
EXHIBIT H
ROBERT J. KRAUS and
MARGARET M.KRAUS, h/w

aelataead 2

43/25/19

     
 

Lori A. Zabielskt, ss

 

 

 

Plaintiff, Index No. 18-2119
-against- EXPERT AFFIDAVIT
ALCATEL-LUCENT, ET AL, ASBESTOS CASE
Defendants
STATE OF WASHINGTON j
) SS:

COUNTY OF KING

Arthur W. Faherty, being duly sworn upon his oath deposes and says:

10.
11.

12.

| have been employed for many years in the fields of U.S. Navy equipment, and in the
applications of U.S. Navy requirements under military specifications, usually referred to as mil
Specs and the issuances of the Secretary of the Navy and his designees and assignees and
subordinates.

1am familiar with procedures for both new construction and repair of Navy and commercial
vessels.

A copy of my CV is attached hereto and incorporated herein by reference as Exhibit A.

| have considerable experierice in the interpretation of military and Navy documents.

lam aware of the Navy specification for the equipment for World War II era ships and later,
known as General Specification for Machinery Sub $1-1 page 2.

These specifications required warnings and safety precautions.

lam aware of the Specifications for Shipyard Contracts.

!am familiar with MIL-M-15071, which was the military specification and its successors, including
15071A-C and the specifications referenced in paragraph 5 of that document. MIL-M-15071A-D is
roughly the same and involves similar requirements.

15071 states that the intent of the Navy was to accept the usual commercial manuals when
roughly equivalent to the overall requirements of Navy, ”

Mil Spec 15071-D was later succeeded by MIL-15071E.

15071D required submission of the manual to the Bureau of Ships which would then adopt the
Manual as a Navy document.

15071D required manuals to contain safety precautions. (Section 3.1.9)
13.

14.

15.

16.

17.
18.

15071D required that a} Manuals must contain notes, cautions and warnings to emphasize
critical instructions. (Section 3.3.6)
Included in 3.3.6 (c) is the definition of the term “warning” which is defined by the Navy as
Operating procedures and practices which will result in Personal injury or loss of life if not
correctly followed.
15071D Section 3.1.7 requires instructions to include precautions.
lam familiar with the duties of EMO (Electrical Material Officer) and of the ET ratings, seaman
through CPO (Chief Petty Officer).
Plaintiff served on board the USS Cambria, as EMO from July 1964 to May 1967.
! have reviewed the following documents:
a. 180823 and 190415 Alphabetic list of Cambria Electronic Equipment
b. Electronics Material Officer Course Information
c. Electronic Technician 3 Training Course
d. Maintenance check-off Book for AN/GRC-2
€. Maintenance Standards for Range-Azimuth Indicator, AN/SPA-4A, RCA, Navships
91825.42 ,
Maintenance Check-Off Book for Indicator Group SPA-8, 8A, 9, Navships 91411.41
8. Maintenance and Check-Off book for Radio Sets AN/SRC 13, -14, -15, Navships 92441.42
h. Maintenarice Check-Off Book, AN/SRC-10, 10X, 10Y, 11, 11x, 12, 12x, 12Y, and AN/URC-
16, 16x, 16Y, 17, 17X, 17Y, 18, 18X, 18Y, Navships 92755.41
i. Maintenance Check-Off Book, Radio Receiving Sets. AN/SRR-1, 12, 13, Navships
91875.41
j. Maintenance Check-off Book, Radio Transmitting Sets, AN/SRT-14, -15, -16, Navships
92121.41
k. Maintenance Check-Off Book, Sonar Sounding Sets, AN/UQN-1B, -1C, Navships 91420.41
l. Schedule for FRAM Mark ti Sea Trial and Material Inspection, USS Cambria, 2 June 1963
. Material Inspection, USS Cambria, 20 May 1957 :
Radio Interference Report, 20/27 July 1963, (date 1 August 1963) USS Cambria
Maintenance Check-Off Book, Radio Transmitting Equipment Navy Model TED Series,
- Navships 91357.41
Pp. (NOTE - All of the above were pages, not complete documents)
q- Deposition of Robert | Kraus, 27 November 2018, 28 November 2018, 8 January 2019,9
January 2019 with Exhibits
r. Exhibit PS, 17 pages
5. Gossett Notice of Deposition
t. Landrum Notice of Deposition
u. Deposition of Roger Gossett, 20 August 2019 with Exhibits
‘v. Deposition of Joe R. Landrum, 13 August 2019, with Exhibits
Plaintiff Kraus, as EMO, (Officer) was not charged with physically doing work on equipment on

ra

9 B 3

 
20.

21.

22.

23.
24,

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

35.

36.

37,

38.
39.

40.

Plaintiff Kraus, as EMO, was in charge of the Electronic Technicians who worked on the
communication and technical (Radar, Sonar, etc.) equipment on board in every location except
the engine room.

Kraus, as EMO, had to understand the repair issues sufficiently to explain the
maintenance/operational/failure issues to the chain of command (senior officers) on the vessel.
To accomplish Item # 21, from testimony, Kraus was frequently/constantly/in and out
constantly, (verbiage from deposition testimony) around when the electronic equipment was
being worked on either in the electronic repair shop or on Jocation of radar repeaters. (The
repeaters are the stand that includes the radar screen and electronic controls including
Capacitors and resistors, for adjustments for the radar screen.)

The fan in the electronic repair shop was “always” on, causing air and dust to circulate.

From testimony, transmitters, receivers, radios, radars, etc. contained many Capacitors and
resistors which resulted in high heat.

From supplied documentation, US Patents and Navy Specifications and letter, the resistors and
capacitors contained asbestos paper for insulation and dielectric Properties. (This was prevalent
until the late 1960’s when Nomex 410 was introduced.)

The Navy, in a5 January 1979 letter to the General Accounting Office noted that asbestos was
common in resistors and capacitors on alll Navy ships.

From testimony, this paper, after use and due to heat, was easily torn, creating dust.
Deposition testimony includes Opening of radars and antennas.

Asbestos gaskets were used on the antenna and radar systems, including SPS-6.

Typically the wires used on Navy and commercial ships through the late 1960s contained
asbestos in the insulation,

Radars have multiple input and output signals that use wiring that terminates in the radar
Stands.

Under conditions of heat, the insulation deteriorates and becomes dusty, and the cooling fans
move the resultant dust throughout the radar stands.

Testimony of witness shows plaintiff Kraus was close to the equipment with dust, and likely
exposed to asbestos dust.

| am also familiar with Department of Navy Sec Nav 62603.5 later Sec. NAV 5700.5 dated 1956.
This document is also known as Uniform Labeling Program for Hazardous Industrial Chemicals
and Materials, hereafter Uniform Labeling Program and was in place when the Plaintiff entered
the Navy.

The Uniform Labeling Program was designed to standardize labeling requirements for hazardous
products and provide labels to contain pertinent information to warn users of potential dangers.
The Uniform Labeling Program applied to labeling of all hazardous materials throughout the

Navy.

The Uniform Labeling Program was not designed to govern the type of warning labels,

The Navy stated that the type of labels were to be governed by state and federal laws and
regulations. .

The Uniform Labeling Program noted that development of new products makes it mandatory
that precautions should be taken including warning labels. (Section 3)

 
Al.
42.

43.

44.
45.

46.

47.
48.

49.

50.
51.

52.
53.

54.
55.

56.

57,

58.

For poisons, a skull and cross bones was to be affixed.

Poison is defined as a substance with an inherent property that tends to destroy life or impair
health. Asbestos is therefore a poison.

Paragraph 1.C of Uniform Labeling Program defines a Class Hl toxic hazard as any industrial or
military material which may be given off a harmful, vapor, dust, fume or mist during handling or
Operation. The injurious effect may arise from one exposure (acute) or repeated exposures over
a prolonged period (chronic). The mode of entry into the body maybe by ingestion, inhalation
or absorption through the skins.

Paragraph 2.a. of the Uniform Labeling Program refers to the Warning Labeling Guide published
by the Manufacturing Chemists Association,

This Guide, first published in 1946, requires precautionary labels for harmful dust. The
reference to the guide shows the Navy’s constant concern for warnings of hazards like asbestos.
Thus, by the time Plaintiff began his service in Norfolk in July 1964 the Navy) required warnings
of the hazards of asbestos in equipment for ships and that all claims that the Navy would have
barred or prevented warning labels are untrue.

It is clear from these documents that the Navy wanted the warnings to reach Navy personnel on
board the vessels and civilian personnel working on Navy ships, such as Plaintiff.

The Navy required manufacturers not only to warn on the products but to supply manuals
containing warnings to each ship and precautions for use of the product.

Thus, when defendants sold products for use on ships that lacked warnings that met state and
federal standards and/or the standards of the Manufacturing Chemists or the American
Conference of Government and Industrial Hygienists this was in violation of specific Navy
directions and requirements.

Rather than barring warnings, the Navy encouraged warnings, and the failure to warn of the
hazards of asbestos violated Navy requirements.

The failure to include warnings and safety precautions in their manuals of their equipment
violates specific Navy requirements.

The claim that the Navy would have barred warnings is thus false and without basis.

The Navy was well aware of the health hazards from asbestos exposure from at ieast 11 March
1941 and knew of discussions about the health hazards of asbestos exposure since 1939,
Asbestos was generally required on ail high heat applications.

In many cases the suppliers of such equipment usually supplied asbestos product with/on/in

 

their equipment.

Suppliers of equipment to the Navy were engaged by the Navy to participate in renovation and
overhaul of their own equipment, or that of others, including asbestos containing parts in
shipyard repairs.

Suppliers of equipment frequently supplied replacement asbestos or disturbed previously
supplied asbestos as part of their activities on ships. F

| expect to testify, at trial, on what the Navy archive records show about equipment supplied to
the vessel, or vessels at issue, and what the records show as individual defendants supplying
original or replacement asbestos containing equipment or disturbing asbestos.

o

iv

 
59.

60.
61.
62.
63.
64.
65.

66.
67.

Sworn to and subscribed
Before me this / ay

of October, 2019

Generally, if a company supplied asbestos with its equipment, some of that asbestos was always
present unless the record shows that the asbestos installed by the defendants was entirely
removed.

The removal of the entire initia! asbestos never occurred.

| cannot comment, in this affidavit, as to specific defendants whose material | have not yet
examined, but will supplement my testimony at trial by reliance on the documents from the
archives.

From testimony there were no warnings of asbestos in the training manuals for the electronic
equipment on the USS Cambria.

From testimony, ET’s were not aware of asbestos in electronic equipment during their time on
board the USS Cambria.

From testimony, the USS Cambria underwent an overhaul that included removal and renewal of
asbestos insulation on the bulkheads outside the Electronic Shop.

| cannot comment, in this affidavit, as to specific defendants whose material | have not yet
examined. However, it is clear that asbestos was present-in electronic equipment.

| am also prepared to discuss the use of asbestos on Navy ships.

| reserve the right to amend this affidavit if ]am provided more information.

   
  
 
 

  

N s BAE

; i NOTARY PUBLIC
f STATE OF WASHINGTON
7 COMMISSION EXPIRES
A APRIL 10,2022 $

  
  
   

ALS Rae dock

NOTARY PUBLIC ARTHUR W. FAHERTY

 
THE EXPERTS

Robson Forensic

ARTHUR W. FAHERTY, CMI
Marine Engineer and Mechanical Expert

Experienced in the installation, testing, start-up, safe operation, maintenance, modification,
troubleshooting, upgrade and repair of marine and industrial machinery, equipment and systems.

Manufacturing Processes: General machining, welding, brazing, grinding soldering, oxyacetylene
cutting, aligning, shrink fitting, liquid and dry filling, dry solids handling, slurry handling, liquid handling
paint preparation, painting, hot tapping.

Manufacturing Procedures, Standards, and Specifications: Pressure vessels, power piping, high-
pressure air compressors, low-pressure air compressors, pipe welding, structural welding, drawing
standards, hazardous area requirements, electrical generation and switchboards, failure analysis,

Test Methods and Specifications: Hydrostatic testing, vibration testing, static and high speed dynamic
balancing, material specifications.

Engineered Systems: Steam; condensate-steam and motor plants; condensate-landfill; feedwater; liquid
fuel; natural gas; methane collection; potable water; refrigeration; salt water service; ballast; tanker cargo;
fire protection; waste water; hydraulic power, pneumatic power; pneumatic controls heating; ventilation
and air conditioning; bag houses; sludge; oily water; sewage; cleaning and repair of tank farm pipelines,

tanks and pumps.

Machinery: Diesel engines, fuel injection equipment, high speed centrifuges, compressors, heat
exchangers, refrigeration compressors, absorption and centrifugal chillers, liquid and gas fired boilers,
cooling towers, air handlers, valves and fittings, turbines, turbochargers, jib cranes, monorail cranes and
hoists, winches and capstans, cargo machinery, bridge cranes, industrial scales, milling machines, lathes,
presses, screw conveyors, belt conveyors, roller conveyors, drlve gears, clutches, distillers, reverse
osmosis, spreader beams, IIfting and rigging gear, horse drawn machinery, farm tractors, vactors and
industrial vacuums, elevators (passenger and freight), fuel oil blending, steering gears, hydraulic rams,
rotating machinery, pumps (centrifugal, reciprocating, progressive cavity, positive displacement, screw,
pneumatic).

Machinery Safeguarding: Safety interlocks, failsafe modes, caution and warning signs, machine guards,
drive guards, instruction manuals, controls, damage control and damage contro! methods.

Safety Procedures and Requirements: Material Safety Data Sheets, right-to-know, confined space entry,
lockout/tagout, scaffolding, training policies, inspections, OSHA requirements, industrial cranes —
shipboard, shoreside, shipyard.

Tools: Drill press, lathes, milling machines, table and radial arm saws, rotary pneumatic drills, impact
wrenches, nail guns, high pressure water blasters, high pressure washers, hand tools.

Wharfinger: Duties and responsibilities.

Products: Bicycles, motorboats - gas and diesel (operation, maintenance, and repair), Alpine and
Telemark skis, rope tows.

Regulatory Compliance: American Bureau of Shipping, DnV, IACS, IMO, ISM, Marpol, U.S.C.G., OSHA.

02/12/19 1 www.robsonforensic.com
THE EXPERTS ,,

Robson Forensic

ARTHUR W. FAHERTY, CMI
Marine Engineer and Mechanical Expert

Speclallzed: Graving docks, floating drydocks, marine railways, shipboard automation, shipyard contracts,
assessment of marine operations, U.S.C.G. License Chief Engineer Unlimited Horsepower — Motor, Third
Assistant Engineer-Steam, stability/inclining experiments, marine bulkheads.

PROFESSIONAL EXPERIENCE

2006 to
present

1996 to
present

2013 to
2014

1988 to
2006

02/12/19

Robson Forensic, Inc.

Area Manager for Seattle Area 2009-present
Area Manager for Upstate/Eastern New York and Vermont 2006-2009
Provide technical investigations, analysis, reports, and testimony towards the resolution of
commercial litigation cases and personal injury cases involving commercial vessels and

pleasure craft.

Arthur Faherty

Consultant, Port Engineer

Work includes direct involvement with nuclear industry for safe operation of standby
generators for shaft alignment, vibration problems and root cause analysis; troubleshooting
large centrifugal machines for environmental clean-up in South America and purifier
operations. Design work with naval architecture firm including work on installing additional
engine on dynamic positioning drill vessel. All phases of shipboard operations — machinery,
cargo, regulatory, human resources. Worked with German Engineering firm to market
digesters for animal waste to farmers in western United States. Instructed Pipeline Hydraulics
for COTCO (Cameroon Oil Transportation Company, a division of ExxonMobil), Pipeline
Operators. Field Supervisors, and Pipellne Engineers for 1100 KM pipeline for pumps, pumping,
hydraulic surges, system operation, testing and maintenance (Douala, Cameroon; September

2013 — July 2014).

Robert Allan, Ltd.
Lead Marine Engineer
Lead Engineer for conversion of tanker to FSO for Gulf of Thailand.

U.S, Merchant Marine Academy, Global Maritime and Transportation School

Visiting Professor

Areas of expertise and instruction include vibration tralning for nuclear power plants, shipboard
propulsion systems (steam and diesel), rotating machinery (reciprocating and centrifugal
pumps, centrifugal and reciprocating air compressors, centrifugal and reciprocating AC
compressors, purifiers), piping systems, refrigeration, including ammonla, HVAC systems, low
pressure and high pressure boiler control systems, waste treatment systems, evaporators and
reverse osmosis units, Marpol regulations, Classification Society rules and regulations,
electrical distribution and switchboards systems (480 and 5kV), shipboard management,
shipyards, shipboard automation systems, simulation training, and fallure analysis.

2 www.robsonforensic.com
THEEXPERTS ,,

Robson Forensic

2004 to
2005

1998 to
1999

1996 to
1998

1994 to
1996

02/12/19

ARTHUR W. FAHERTY, CMI
Marine Engineer and Mechanical Expert

Programs include Ship of the Future for the U.S. Navy, MARAD Inspectors, ABS Surveyors,
Diesel Engine Training for Exxon, Military Sealift Command, ARCO, License Upgrade, Diesel
Generator performance for public utilities, U.S. Army Reserve Training for vessel operations,
shipyard course for U.S. Navy reserve units, National Sealift Training for Engineers (both for
Superintendent Engineers and for operating personnel) for hull surveys, engine room surveys
and breaking out the plants and QMED program for MSC. Courses are developed using the
IMO model for classroom instruction. Co-authored assessment of Staten Island Ferry System
resulting in reorganization of system to reflect shipboard safety and operating standards.

M.V. Cape Horn, Marad ROS RO/RO, 22,000 BHP

Chief Engineer

Responsible for main propulsion engine, diesel generators, all rotating machinery including
pumps, air compressors, purifiers, reciprocating AC and refrigeration compressors and all
hydraulics for ramps, car decks and winches, 40 ton electro-hydraulic crane, sewage treatment
plant, evaporators, interior communications and electrical switchboard and distribution.
Refurbished Bridge Control system and put it in use for the first time in more than 6 years.

Cresmont Technical Services

Program Manager

Program Manager toe design, build and operate a 3 megawatt methane-to-energy plant in
Puyallup, Washington. Consultant to develop a West Coast facility for NAVSEA and MARAD
vessel scrapping. Project Manager for tugboat acquisition and vessel conversion program to
convert vessels Into hospital ships. Consultant to bunker suppliers for fuel problems
encountered on board,

CBS Engineering, Inc.

Senior Consulting Engineer

Construction of barges, marine issues, plant operations and plant review, Oversaw
construction and delivery of $3.8M barge (400’X 100’) for production platform. Responsible for
operational review of 80 megawatt gas turbine power plant, centrifuge operations and mooring
of barges to API specifications including design review and selection of fendering system, and
strength of the docking system. Performed analysis for FPSO operations and cost for
conversions in shipyards around the world.

Wehran Energy

Plant Manager

Ran all aspects of 2.5 megawatt methane gas to energy plant Including investment to upgrade
and plant expansion to 5 megawatts, Operation consisted of field expansion, field
maintenance, compressing gas, flaring, condensate separation, electrical generation, pollution
control and Interfacing with town, county, and utility officials for upgrade and expansion.

3 www,robsonforensic.com
THEEXPERTS

Robson Forensic

1992 to
1994

1988 to
1992

1983 to
1988

1978 to
1983

02/12/19

ARTHUR W. FAHERTY, CMI
Marine Engineer and Mechanical Expert

Fore River Shipyard & lron Works, Inc.

Owner

Shipyard repair and steel fabrication business. Drydocked vessels from barges to 860'
SeaBee class LASH vessel. Experienced in blasting and painting of hulls and tanks, engine
work, piping renewal, steel replacement, superstructure work, welding, brazing, oxyacetylene
cutting and welding, machining (lathes, milling machines). Workforce of up to 128 people. Also
accomplished steelwork for bridge sections and construction of barges for public authority,
Accomplished design work for steam driven power barges for international power plant
developer for use in South America and in the Middle East. Solved issues on delivering these
plants to the various areas; this included surveying various rivers in Colombia for future

installations.

AK Engineering, Inc.

Founder, Stockholder and Vice President

Company specialized in marine and industrial engineering projects. Responsibilities included
overhaul of 6 X 6.1 Megawatt dlese! generators, large oil/water separation project for utilities,
ultra-high water pressure technologies for utilities and U.S. Post Office (cutting into a building in
NY city while mail was being processed for expansion), very fast track construction of co-
generation plant (gas driven engines with absorption and centrifugal chillers, boilers, pumps
and cooling towers all controlled by pneumatic controllers). Vessel activation and deactivation
for Operation Desert Storm (13 vessels).

Various U.S. Shipping Companies

Consuttant and Chief Engineer/Fleet Engineer

Chief Engineer for three re-flaggings — two vessels were from Swedish flag to U.S. flag and one
vessel was from Liberlan flag to U.S. flag. Installed generator control systems to make
generators fully automated, Surveyed vessels for owners to meet various RFP’s with regard to
budget and operational characteristics. Supervised the dry-docking of ships, accomplished
troubleshooting of automation on board and provided corrective procedures, taught crews
how to perform under limited manning schedules. Assumed Chief Engineer duties on poorly
running vessels and returned vessels to maintenance status and in class while maintaining low
overtime. Vessels included dry cargo, RO/RO, car carrier and tanker. Experienced in all types
of diesel engines, generators, cranes-monorail, jib, electro-hydraulic, overhead; galley
equipment including dishwashers, fryers, potato peelers, potato mashers, ovens and ventilation
systems for the galleys, elevators for both people and cargo, winches, anchor handling and
heat exchangers. Also experienced with Impact wrenches, Sweeney wrenches, hydraulic
stretching for cylinder and bearing bolts.

Paclflc Gulf Marine

Chief Engineer on Motor Vessels
Several shipyard periods and class surveys accomplished, Vessel always remained on charter.

4 www.robsonforensic.com
THEEXPERTS

Robson Forensic

1971 to
1983

1983

1978 to
1983

1976 to
1978

1974 to
1975

1973

ARTHUR W. FAHERTY, CMI
Marine Engineer and Mechanical Expert

Varlous Shipping Companies

Various Engineering Capacities from Third Engineer to Chief Engineer

Worked on German, Japanese and American vessels. Built ships in two U.S. yards and in one
Japanese yard for various owners. Officer in Charge of Ammonia Refrigeration System (2

years).

Reflag of M/V American Eagle

Chief Engineer

Responsible for the paperwork and physical work to convert the vessel from Swedish flag to
American Flag including engine room and structural steel Including fabricating and welding on

the aft car decks.

Pacific Gulf Marine
Chief Engineer on Motor Vessels
Several shipyard periods and class surveys accomplished. Vessel always remained on charter,

Zapata Bulk Transport 4 x 40,000 Product Tanker

Machinery inspectot/Hull Inspector/Cargo Inspector

Responsible for signing off all machinery and piping In Engine room, cargo systems including
pumproom and environmental trough for Class as well as machlnery, cargo systems, pump
room and controls for Zapata Courier.

New Construction, Tsunelshi, Japan for Sanko Lines, 80,000 dwt Crude Oll Tanker
2” Engineer

Responsible for signing off fueling stations, cargo piping and environmental trays, HFO
Purifiers and main engine

New Construction of M/V Sugar Islander

3rd Engineer

Responsible at yard for sign-off on fueling stations including environmental wells, purifiers,
boiler, and evaporator at Lockheed Shipbuilding, Seattle.

PROFESSIONAL CREDENTIALS

02/12/19

Certified Marine investigator, International Association of Marine Investigation, Henderson,
Nevada

Chlef Engineer, Unlimited Horsepower-Motor

Third Assistant Engineer

Unlimited-Steam 8" Issue, Current through April 2010

5 www.robsonforensic.com
THE EXPERTS

Robson Forensic

ARTHUR W. FAHERTY, CMI
Marine Engineer and Mechanical Expert

EDUCATION

B.S., Marine Engineering, United States Merchant Marine Academy, Kings Point, NY

Additional Continuing Education:

BOAT GPS Forensic Course, National Association of State Boating Law Administrators
(NASBLA), November 2018

International Association of Marine Investigators 28" Annual Training Seminar, Norfolk, VA,
March 2018

ABYC (American Boat and Yacht Council) Marine Law Symposium, Charleston, SC, January
2017

Education Day with Marlne Insurance Association of Seattle, 2016

Achieving Safe Permit-Required Confined Space Entries, Prospering Safely (Fred Straub),
October 2013

Current Issues in Maritime Law, WSBA, October 2011

Maritime Personal Injury CLE (Lorman), Seattle, WA, July 2011

Sulzer Brothers Diesel Program, Winterthur, Switzerland

CERTIFICATIONS

ABYC (American Boat and Yacht Council) Certified Master Marine Technician
ABYC (American Boat and Yacht Council) Certified Technician — Diesel Engines — Issued

04/30/2016, expires 04/30/2021
ABYC (American Boat and Yacht Council) Certified Technician - Marine Corrosion — Issued

03/07/2014, expires 03/07/2019
ABYC (American Boat and Yacht Council) Standards Certification — Issued 06/30/2016,

expires 06/30/2021
Universal Refrigeration Certification

PRESENTATIONS
Tools of the Trade, ABYC Annual Law Symposium, Seattle, Washington, January 8, 2019

CO Poisoning: Silent, Deadly and with Us All the Time (Lessons Learned from Litigation),
Western Trial Lawyers Association Convention, Maui, HI, June 13, 2013

02/12/19 6 www.robsonforensic.com
 

 
  

  
   

OCT 1233)
TAW DEPARTMENT

SAFE PRACTICE DATA SHEET A-20

E ASBESTOS

Asbestos is used in many yaried farms
such eas board, cloth, fiber, rope peck-
ing, aleeving, tape, twine, yarn, sheet,
and in other numerous combinations. — The
manner of storage depends upon the form
of ashestos. Where the ashestos may
possibly be in a loose form during 2tor-
age, A dusty conditian could he produced
and proper ventilation should be pro-
vided.

PROPERTIES

FIRE - Non-flammable.

EXPLOSIOK = Non-explosive.

BREATHIKS - Dust, from asbestos ma-
terials may produce 4 chronic Jung disease
if it is breathed in sufficient concen-
trations over 6 period of years. In
some persons, the disense may develop
much more rapidly than in others. The
concentration and particle size of the
dust will also jnriluence the number. of
years of exposure required to produce
the disease. In any case, exposure even
to high concentrations of asbestos dust
for a period of a few days or even a few
months will not produce the disease.
Particles larger than about 10 microns
(0.000039 in.) cannot get inte the small
lung air sacs to cause damage. Such
gmal) particies ars fear below the 8izé
which is visible. to the neked eye. Most
dusts, however, have particles of 8 large
range of sizes which vary irom yisibie
to invisible. It is only the fine in-
visible dust particles that are effective
in producing asbestosis.

 

Where people may breathe the dust,
che Maximum Al¥Fowable Concentraticn is
§ million particles per cubic foot of
the axposure js for less

air, uniese
in which cause @

than one hour per day,

slightly higher concentration may be.

permitted but must not exceed 10 million
particles per cuhic foot. These Maximum
Allowable Concentrations apply to re-
peated ar recurring daily exposures.
Where asbestos may be mixed with other
less harmful dusts, the concentration
of asbestos dust will be the eontro) ling

factor. The asbestos dust concentration
can be determined by collecting :n«
analyzing air samples.

SEIK IRRITATION ~ Asbestos is usually
not atskin irritant.

PERSONAL PROTECTIVE EQU!PMERT

WHEN IT IS NECESSARY TO WORK IK Ah
AREA CONTAINING HIGH DUST CONCENTRATIONS ,
AN AIR-LINE RESPIRATOR OR HOSE MASK W1TH
OR WITHOUT A BLOWER MAY BE USED. The
eir-line respirator should have @ tc 15
]bs/sq.in. pressure. Care should be
taken so that contaminated air does not
enter the hose for the hose mask. —

For medium dust concentrations, the
standard all dust respirator 8883-5,
equipped with filter 8883-6, may be used.
Filters should be replaced according tec
a predetermined schedule or at any time
breathing hecomes difficult.

°

All respirators 2nd replecement perts
should have the Bureau of Mines approval
which is indicated by a label on Jarger

=) on
r}oon

Capprorel nexbe

parts or DMs
smeller parts.

 

PRECSAUTIOKS

A PERSON SHOULD NOT ENTER AN AREA
CONTAINING AN EXTREMELY HIGH CONCENTHA-
TION OF ASBESTOS DUST FOR A PROLONGEL
PERIOD OF TIME WITHOUT ADEQUATE PROTEC-
TION. THE MAXIMUM ALLOWABLE CONCENTRATION

WE) “IN DOUBT
CONSULT HEDICAL OR SAFETY DEPARTHEXT

Printed, in U.BwA.
= z O

O

SAFE PRACTICE DATA SHEET A-20

ASBESTOS (Continued }

OF 5 MILLION PARTICLES OF DUST PER CUBIC
FOOT OF AIR SHOULD NOT BE EXCEEDED FOR
REPEATED OR CONTINUOUS EXPOSURES. THIS

MAY BE ACCOMPLISHED BY COMPLETELY ENCLOS- :

ING THE SYSTEM OR BY PROVIDING ADEQUATE

VENTILATION. PROPER. PREPLACEMENT AND
PERIODIC PHYSICAL EXAMINATIONS _ SHOULD BE
MADE RY THE MEDICAL. DEPARTMENT ON PERSONS
WHO WORK WHERE THERE ‘IS REPEATED OA RE-
CURRING EXPOSURE .TO ASBESTOS DUST...

Ee

a WHEN IK DOUBT
CONSULT MEDICAL OR SAFETY D&PARTHERT

SAFE PRACTICE DATA SHEET A-2

nn ore Pete

a
8
=
=z

@
16 AUN endl Jide J\IBIR AIMS

 

 

ae CL 1992

f
i ui i ah i
t a tn na i sal j 5 i
ak ni miu ideas | 1h
if {i a a ae i i
it itl } + i ih i
‘aly i ai etn i
b ! tle til g fil Hl
His all yeh i333
ho gt “y Ly ac rie $i
ay a i a ads i f i 3
Ha HD aa fi 2 + FE 4
=
&

=)
:

 

06/90/50 bt.

GSFilAswa5 - #2 SPEC (rag) -

CALE, ASBESTSS Thee aTeD
CAUTION: CUTTING SR MACHINING wu PRODUCE ASBESTas pusy. gyer

SUALL ROT RE SHEATHES , AGERITE Lica, EXHAUST VEATILATT Ay SHS? 2
BE PREVEDES. see SP35 .A-25_ “

SUPPLIERS:
(6571148) A-@-BEopog
{2572143} A-B-£-8-5-F_g
seer 4 cp
feS72is Hit Flants sncapt Et evatar} AvieP

Elevster> A=B-3-H

{A} Carrs Sire and Cable Co {Cerra} EES Hiesii $3, Haw Maven. iF
Casha

Fi Csiamen Cobia fo, 1000 A Fifty five, Rises Grove. EL e575;
{B) fentinentiai Wire end Cable Core fanseenda) Belicn iid, Yerk, F
ffag4 .

ie} Gkenice Cs, PG Box 340. femsey, EB oraqe -
{FP} Phelios Getige Cokie sad Wire fo, Feet ef Paint 33, Yesker, xy

(2} Aedis sire f+, PISS t ckefand Bivd, Clersiend, 6H 42a39
Stes! Corp (ire end febie 2193 Boiled Se,

GREER FROM Surpm zeR AS: fsbis for Wire), saatlag Foo Spee Bushes ong
Rey Letuer_

 

CHARACTERISTICS:
~ Previous Trested
Grade Brace ieera issiiletieon Hesig
5728s PsiS-2 BG aS EP JC tan Sos “He BALL date
SS7LLAS f4id.-a oa 3 CAF er ask Aehe
a
a5vavar FeiGad je Ast Aah
3571146 Fal Beg Sbsal ste.
2572145 Fai2-2 Gbes iste.
Gerhiar 7435-12 Dhaal ate.
S5711AG Fatetg Bisolaote.
BSTilay 7928-18 Dbee! stu
WC & Aab ottond

SS7i245 FEES.2 82 86 83 EF 3 xe
: S85

i

d

‘OSG i nohaticn Eiscteic, RAG (Foce 75500) 7a 3 5? S spe BoFRIAAWAS
forps Stds, Pittsburgh, PA segs Rez W : Use S, 1274

o

93i4e5s%

SHERMOOG72

tienoern 4

fot toncvOLi nL
as Z00'd STOS ON XH/EL Q0:8T 0606/56/90

 

Grade Sraide Caisr Type Veltece*
a57iiad Bleck AYR soo
ShFiIaR Biack Ee g0¢
S872 3AC Bleek. AXA Ba

SB727AD

B5Fir Se
S2Ta1AF

SSTITAS

SE72IAM

ASFI2AS Sray aye a5

Vinned copper sire, @5266T SEFILZR hea wats nned congugtior

« Usiaes gthervles apeci¥ jas _
# Centaiae fungicides.
* 2irculs =ettepe, phase to phage,

aS APPL ECATIOH: -
SS7iiA4, Seitehbeerd aed sentra wiring.
SETilsgs, Sepe teoda: general win.

-P CURPGRATE PART MESSER: POS Ho. « Size Cade
Guampie: SSFilAtss iter . xe fefarance fies is desired}

* Eva

=
=
=
=
=
=
=
=
=
=
=
=
-
-
=
oe
=

BEG Feene fg 2
 

PDS 4233144 thru AC Rev AA

ASBESTOS PAPER

CAUTION: DUST RESULTING FROM HANDLING OR MACHINING SHALL WOT BE BREATHED.

LOCAL EXHAUST VENTILATION. SEE SPDS A-20.

SUPPLIERS -
(4235144) (Except .007" & .010" thk) A-B
(.007" thk only) B
(.010" thk only) (Except BA) B
(For HA) A-B

(A) Johns-Manville, Greenwood Plaza, Denver, CO 80217
(B) Nicolet, Inc, Wissahickon Ave, Ambler, PA 19002

ORDER FROM SUPPLIER AS - (42331AA) Paper, P D Spec 42331AA Rev AA.

Jul

USE OMLY WI

CHARACTERISTICS - 42331AA (Previous 2118-1) (Users:AMD, BE, BG, 3M, BMM,DA,EZP,HA,M&R,PT, SH, S¥

Commerical grade asbestos paper of uniform quality.
42331AB (Previous 2118-2) Obsolete.
42331AC (Previous 2118-3) Obsolete.
For properties & dimensions see PDS.

APPLICATION - General use.

SPECIFY BY - CODED IDENT (PDS Mo. + Size Code)

Example: 42331AA3GD (ASB PAPER - If reference name is desired)

Printed in U.S.A. W Corp Std R&D

 

(Fed. CODE IDENT MO.

TDOOSOPO
———. 2S Ga 2 ee ee = SV eH
“Mo (46316A7 thru AM Rev B WESTINGHOUSE PROPRIETARY Jul 20, 1976

' MOLDED PARTS, CALCIUM SILICATE-ASBESTOS
CAUTION: MACHINING PRODUCES ASBESTOS DUST. DUST SHALL NOT BE BREATHED. ADEQUATE LOCAL EXHAUST
VENTILATION SHALL BE PROVIDED. SEE SPDS A-20.

17349

uSUPPLIERS, rp; American Insulator Corp, 1930 Main St, New Freedom, PA

' ORDER FROM SUPPLIER AS - °—
(463164J,AL,AH) AICO 5, stating drawing and item number.
(46316A4K) AICO 5 plus 1.52 Carbon Black, stating drawing and item number.

CHARACTERISTICS — 46316AJ (Previous 161-1) (User:BG) White, inorganic, cold molded composition
consisting of calcium silicate and asbestos, having properties as follows:

Tensile Strength, Psi 2200
Compressive Str, Psi 10910 Con rc
3783 NS

Flexural Strength, Pst

Impact Str, Ft-Lb/In-Notch 46
Dielectric Strength, VPM 43 Cr sO <A
"556

Arc Resistance, Sec

seetee Heat Resistance, F 1000
Specific Gravity 1.84
4-13

Moisture Abs, 24 hr, 2

46316A4K - (Previous 161-2) (User:BG) Same as 46316AJ except black. Contains 1.5% carb
7 : on black.
463164L,AM (Previous 161-3,-4)(User:BG) Same as 46316AJ except for specific applications.

APPLICATION — (46316AJ) Intricate inorganic cold molded parts.
(46316AK,AL) Cold molded parts such as arc boxes.
(46316AM) Cold molded insulating spacers for rotary switches.

_ SPECIFY BY - CODED IDENT (M No.)
_Reample: 46316AJ (SILICATE ASB — If reference name is desired)

Printed in U.S.A. W Corp Std R&D (Fed. CODE IDENT NO. 79500)

20671419
M = 41521CC_—s Rev B ons.scancevten, 5./S/K J 7+ 1976

GHOUSE PROFR Tv
CLOTH, Waauigee SILICONE $B 3 EATED
‘i G’ OR ‘MACHENING SHALL NOT BE

CAUTION: DUST RESULTING
BREATHED. USE ONLY WITH ADEQUATE LOCAL EXHAUST VENTILATION.
SEE SPDS A-20. ay Ch). EXHAUST VE

15522

SUPPLIERS ~ Westinghouse Electric Corp, IMD, Bedford, PA

.ORDER FROM SUPPLIER AS - Treated Cloth 41521CCc*

*Stating "Permanently mark all containers with Westinghouse

M number.

30020360

CHARACTERISTICS - (Previous 1296-1) (User:M&R) Asbestos cloth
41511BB treated with silicone varnish 32102FH.

APPLICATION - Armature insulation.

SPECIFY BY - CODED IDENT (M No. + Size Code)
Example: 41521CC1JX (TR ASB CLOTH - If reference

name is desired)

Printed in U.S.A. W Corp Std R&D (Fed. CODE IDENT NO. 79500)
ty

re 199

cy
g

16)

C

alt

INOwerx

S)

Vir

|

JAN

i)

Ly

I

|| ))
1d)

/
43 .

/i\

Aa

Mia

| ity,

IN

SU

OR
CH

EQ

cP

“eaeteR - PD SPEC (PDS) -

Rev A
Jul 5, 1976

ASBESTOS TAPE, WOVEN

CAUTION: DUST RESULTING FROM HANDLING OR MACHINING SHALL NOT BE
BREATHED. USE ONLY WITH ADEQUATE LOCAL EXHAUST VENTILATION. SEE

SPDS A-20.

SUPPLIERS:
(A) Amatex Corp, 1030 Stanbridge St, Norristown, PA 19404

(B) Atlas Textile Co, 538 Walnut St, North Wales, PA 19454

(C) H K Porter, Inc, 1000 Seaboard St, Charlotte, NC 28206

(D) Raybestos-Manhattan, Inc, 100 Oakview Dr, Trumbul!, CT 06611
(E) Uniroyal, 1230 Ave of Americas, NY, NY 10020

(.010" thk) A-B-E

(.015", .025" thk) A-B-C-D-E

ORDER FROM SUPPLIER AS: Tape, P D Spec 41511AA Rev A.

CHARACTERISTICS: . (Previous 1598) (Users?’ BM &P~iC: MAR-BF, SH)3Closely
woven, ungized’asbestos tape; .010", .015" and .025" thk. Tape
.015" thk ‘and°over is constructed of asbestos yarns, both warp and
fill, which may contain 20% (max) cotton. Tape .010" thk contains
in addition to asbestos warp yarns two cotton threads at each edge
and filler is of fine cotton yarn. Cotton content of asbestos

warp threads is approx 17% and total percentage of cotton is
approx 27%.
For additional properties and construction details see PDS.

TOLERANCES: See PDS

EQUIVALENTS (ref only): MIL-I-3053, tape. grade U.G., type 2PU
- TRADENAMES: MIL I 3053 GR U G TYPE 2PU

APPLICATION: Taping TI 130 armature coils.

CORPORATE PART NUMBER: PDS No. + Size Code
Example: 41511AA1BM (ASB TAPE - If reference name is desired)

(FSCM 79500) Pg 1 of 1, PDS 41521AA

Westinghouse Electric, R&D
Rev A; Jul 5, 1976

Corp Stds, Pittsburgh, PA 15235

WURR.QNA2997)1.
IK

n/N

a

 

i]
¢

a
)

)
Y

NI

/
Ie:

f

he,
Uh

FT EP

ALIN

November 19928

DN
DA

CA

SU

OR
CH

EQ

AP
cP

42231AA-AB - PD SPEC (POS) -

Rev D
Jan 20, 1977

ABESTOS PAPER

CAUTION: DUST RESULTING FROM HANDLING OR MACHINING SHALL NOT BE
BREATHED. USE ONLY WITH ADEQUATE LOCAL EXHAUST VENTILATION. SEE

SPDS A-20.

SUPPLIERS :
(42231AA) Johns-Manville, Greenwood Plaza, Denver, CO 80217

ORDER FROM SUPPLIER AS: (42231AA) Paper, P D Spec 42231AA Rev D.

CHARACTERISTICS: 42231AA (Previous 4262-1) (User: BM BMM CL EP M&R

TM) High grade asbestos paper composed of nonferrous type asbestos
fiber specially manufactured to be free from conducting particles.
It is much freer from conducting particles than commercial
asbestos paper 42331AA and is considerably more expensive.

Thk, Tens Str, Min Tear Str, Min Apparant Density Basis Weight,

 

 

Inch. (Lb/In Width) (Gm/In. Width) Grams/cc Lb/100 Sq Ft
Nom MD ~~€MD-———-MD CMD---Min--——--—-Max---—-Min—-——Max
0.005 12 7 20 28 -65 91 1.7 2.3
.0065 15 9 28 39 .76 .89 2.4 3.1
.007 17 10 29 40 .69 .95 2.9 3.5
.010 20 12 40 47 .67 .92 3.6 4.8
O15 23 13 62 77 .69 -94 5.5 7.5

42231AB (Previous 4262-2) Obsolete.

TOLERANCES: See PDS

EQUIVALENTS (ref only): MIL-I-3053, type 2PU
TRADENAMES: MIL I 3053 TYPE 2PU QUINORGO 4000

APPLICATION: Treated with shellac for field coil insulation.

CORPORATE PART NUMBER: PDS No. + Size Code
Example: 42231AA18Q (ASB PAPER - If reference name is desired)

Westinghouse Electric, R&D (FSCM 79500) Pg i of 1, PDS 42231AA-AB
Corp Stds, Pittsburgh, PA 15235 Rev D ; Jan 20, 1977

HWBB-0032278
